CONFIDENTIAL

Execution Copy






AMENDED AND RESTATED
RESEARCH AND LICENSE AGREEMENT

between

FOVEA PHARMACEUTICALS SA

and

COMBINATORX, INCORPORATED

Dated June 12, 2007




10508642_1

--------------------------------------------------------------------------------

            CONFIDENTIAL                                                       
             TABLE OF CONTENTS      ARTICLE    1    Definitions    1  ARTICLE   
2    Grant of Rights    13  ARTICLE    3    Collaboration Combinations    17 
ARTICLE    4    Licensed Combinations    21  ARTICLE    5    Consideration   
23  ARTICLE    6    Intellectual Property    29  ARTICLE    7    Enforcement and
Defense of Patents    32  ARTICLE    8    Confidentiality and Non-Disclosure   
34  ARTICLE    9    Representations, Warranties and Covenants    37  ARTICLE   
10 Indemnity    40  ARTICLE    11 Term and Termination    44  ARTICLE    12
Dispute Resolution    47  ARTICLE    13 Miscellaneous    48 




10508642_1






(i)




--------------------------------------------------------------------------------



CONFIDENTIAL




AMENDED AND RESTATED RESEARCH AND LICENSE AGREEMENT

     This Amended and Restated Research and License Agreement (the “Agreement”)
is dated as of June 12, 2007 (the “Effective Date”) and is between Fovea
Pharmaceuticals SA, a company organized and existing under the laws of, France,
with an office at 12, rue Jean-antione de Baif 75013 Paris, France (“Fovea”),
and CombinatoRx, Incorporated, a company organized and existing under the laws
of Delaware, with an office at 245 First Street, Cambridge, MA 02142
(“CombinatoRx”) and amends and restates in its entirety the Research and License
Agreement between Fovea and CombinatoRx (the "Original Agreement") dated as of
January 30, 2006 (the "Original Agreement Effective Date"). Each of Fovea and
CombinatoRx are sometimes referred to herein as a “Party” and together as the
“Parties.”



RECITALS




(A)CombinatoRx has expertise in discovery and development of combination drugs,
and has drug combinations in discovery, preclinical and clinical stages of
development.

(B)      Fovea has certain proprietary in vitro and in vivo models of ophthalmic
diseases, and clinical expertise in developing ophthalmic therapeutics.   (C)   
  The Parties wish to collaborate on certain Collaboration Combinations (defined
herein) wherein Fovea would test certain of CombinatoRx’s drug combinations in
the ophthalmic disease models to identify candidates for commercialization by
the Parties in certain territories.  

(D)Fovea also desires to obtain an exclusive, royalty-bearing license, and
CombinatoRx desires to grant such license, under certain intellectual property
relating to Licensed Combinations (defined herein) for commercialization by
Fovea.

(E)      The Parties entered into the Original Agreement to effect these desires
and intents and wish to amend and restate the Original Agreement as set forth
herein.  



AGREEMENT




     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:



ARTICLE 1
Definitions




Unless otherwise specifically provided herein, the following terms, when used
with a capital letter at the beginning, shall have the following meanings:



10508642_1






1




--------------------------------------------------------------------------------



CONFIDENTIAL




1.1      “AAA” has the meaning set forth in Section 12.3.   1.2      “Active
Ingredient” means any component of a drug product intended to furnish  

pharmacological activity or other direct effect in the Treatment of disease, or
to affect the structure or any function of the body of humans or other animals.

     1.3 “Affiliate” means, with respect to a Person, any other Person that
controls, is controlled by or is under common control with, such first Person.
For purposes of this definition only, “control” means (a) to possess, directly
or indirectly, the power to direct the management or policies of a Person,
whether through ownership of voting securities, by contract relating to voting
rights or corporate governance or otherwise, or (b) to own, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities
or other voting ownership interest of such Person or such lesser maximum
ownership percentage permitted in those jurisdictions restricting foreign
ownership.

     1.4 “Applicable Law” means the laws, rules and regulations, including any
rules, regulations, guidelines or other requirements of Regulatory Authorities,
in effect from time to time within a country or territory, as applicable.

     1.5 “BOE Disease” means the following diseases: Wet Age-related Macular
Degeneration; Dry Age-related Macular Degeneration; Posterior uveitis
(chorioentinitis); Retinitis Pigmentosa; Retinal Vein Occlusion; Retinal
detachment; Retinal Artery Occlusion; Proliferative diabetic retinopathy;
Post-operative inflammation; Persistant Macular Edema; Neovascular diseases
involving the retina or uveal tract such as neovascular glaucoma,
neovascularization following a combined vitrectomy and lensectomy,
neovascularization of the optic nerve, and neovascularization due to penetration
of the eye or contusive ocular injury; Inflammation due to ocular trauma;
Open-angle glaucoma; Closed-angle glaucoma; Exudative macular edema; Diabetic
Retinopathy; Diabetic Macular Edema; Cystoid macular edema; Chronic posterior
uveitis; Allograft rejection; Behcet's syndrome; Chorioiditis; Crystalline
retinopathy; Optic neurtitis; Proliferative sickle cell retinopathy;
Proliferative vitreoretinopathy; Retinopathy of prematurity; Vitreitis; Temporal
arteritis; Fuchs' Dystrophy; Dacryocystitis; Giant cell arteritis; Sympathetic
ophthalmia; Pars planitis; Pan Uveitis; and all other similar diseases as agreed
to by the Parties.

1.6      “Breaching Party” has the meaning set forth in Section 11.2.   1.7     
“Calendar Quarter” means each successive period of three (3) calendar months  

commencing on January 1, April 1, July 1 and October 1.

     1.8 “Calendar Year” means each successive period of twelve (12) calendar
months commencing on January 1.

     1.9 “Chalice Database” means CombinatoRx’s proprietary database containing
data related to Combinations screened by or on behalf of CombinatoRx, including
the results of such screens, as such database exists on the Original Agreement
Effective Date, excluding any Information in such database resulting from any
Third Party Agreement. The Chalice Database



10508642_1






2




--------------------------------------------------------------------------------



CONFIDENTIAL




includes all drug combinations that CombinatoRx has in clinical studies as of
the Original Agreement Effective Date.

     1.10 “CM” means a Cytokine Modulator as a therapeutic drug containing a
single active pharmaceutical ingredient or two or more active pharmaceutical
ingredients where no component of the CM is tacrolimus, cyclosporine, ISAtx24,
Rapamycin (Sirolimus), Pimecrolimus, Everolimus, another calcineurin inhibitor
or a corticosteroid.

     1.11 “CM Combination IP” means, with respect to a CM compound delivered by
CombinatoRx to Fovea pursuant Section 3.5 hereof, all Intellectual Property
conceived by either Party or jointly by both Parties prior to the termination of
the Evaluation Period for such CM compound arising out of or related to Fovea's
use of such CM compound, including any such Intellectual Property existing on
the Original Agreement Effective Date. Specifically excluded from CM Combination
IP is Intellectual Property pertaining to Formulation Technology, as defined in
Section 3.2.1.

     1.12 “CM Product” means a pharmaceutical preparation suitable for
administration to a human, containing a CM combination as an Active Ingredient.

     1.13 “Collaboration Combination” means (i) the SSA drug combinations in the
Chalice Database identified in writing by Fovea prior to the Effective Date,
(ii) the ECI drug combinations in the Chalice Database identified in writing by
Fovea prior to the Effective Date and (iii) the CM drug combinations in the
Chalice Database identified in writing by Fovea prior to the Effective Date, as
such lists may be modified pursuant to Section 2.6 hereof.

     1.14 “Collaboration Combination Field” means use of a Collaboration
Combination by Local Administration to treat the diseases indicated below:

Type of      Collaboration      Combination    Disease  SSA    BOE Disease  ECI 
  FOE Disease  CM    BOE Disease 


For clarification, each Collaboration Combination type is licensed solely for
the treatment of the corresponding disease indicated above.

     1.15 “Collaboration Combination IP” means, with respect to a particular
Collaboration Combination, any Intellectual Property (i) conceived by either
Party prior to the termination of the Evaluation Period for such Collaboration
Combination, including any such Intellectual Property existing on the Original
Agreement Effective Date, and (ii) relating to or covering the composition,
manufacture, use or sale of a Collaboration Combination, and which may be
necessary or useful in developing, making, using, or selling a Collaboration
Product in



10508642_1






3




--------------------------------------------------------------------------------



CONFIDENTIAL




the Collaboration Combination Field. Specifically excluded from Collaboration
Combination IP is Intellectual Property pertaining to Formulation Technology, as
defined in Section 3.2.1.

     1.16 “Collaboration Product” means a pharmaceutical preparation suitable
for administration to a human, containing a Collaboration Combination as an
Active Ingredient.

     1.17 “Combination” refers either to Collaboration Combination or Licensed
Combination.

     1.18 “Combination Assessment Data” means the following: (i) the identity of
the Collaboration Combinations and Licensed Combinations; (ii) the identity of
each component of the Collaboration Combinations and Licensed Combinations;
(iii) Patents Controlled by CombinatoRx covering the Collaboration Combinations
and Licensed Combinations, to the extent necessary to Exploit Collaboration
Combinations and Licensed Combinations in the Collaboration Combination Field
and Licensed Combination Field; and (iv) summary of all material CombinatoRx
scientific data on the Collaboration Combinations and Licensed Combinations,
including research, preclinical information, and if available, a copy of the
Investigator’s Brochure, to the extent necessary or useful to Exploit
Collaboration Combinations and Licensed Combinations in the Collaboration
Combination Field and Licensed Combination Field.

     1.19 “CombinatoRx Background Technology” means (a) CombinatoRx’s drug
discovery technology (including CombinatoRx’s combination high throughput
screening platform) and any Information related thereto Controlled by
CombinatoRx or its Affiliates as of the Original Agreement Effective Date or
thereafter; (b) Improvements made to CombinatoRx’s drug discovery technology by
or on behalf of CombinatoRx and its Affiliates and/or by or on behalf of Fovea
and its Affiliates; (c) the Chalice Database and any other discovery, invention,
assay, products, cultures, biological materials, drugs, drug-device combinations
and other materials and compositions, Controlled by CombinatoRx or its
Affiliates as of the Original Agreement Effective Date or thereafter, (d) any
Information related to a Combination that is conceived or developed by or on
behalf of CombinatoRx and its Affiliates outside of this Agreement; and (e)
Intellectual Property pertaining to any of the foregoing.

     1.20 “CombinatoRx Collaboration Combination IP” means Collaboration
Combination IP that is conceived by CombinatoRx or Third Parties acting on
behalf of CombinatoRx or jointly by CombinatoRx and Fovea or Third Parties
acting on behalf of the Parties.

     1.21 “CombinatoRx Generated Data” means data generated and Controlled by
CombinatoRx relating to a Combination.

     1.22 “CombinatoRx Licensed Combination IP” means any Intellectual Property
(i) conceived by CombinatoRx and (ii) relating to or covering a Licensed
Combination, and which is necessary in developing, using, selling or registering
a Licensed Product. All CombinatoRx Licensed Combination IP shall be solely
owned by CombinatoRx.

1.23 “CombinatoRx Territory” means North America, Singapore and South Korea.



10508642_1






4




--------------------------------------------------------------------------------



CONFIDENTIAL




     1.24 “Commence” means, with respect to a clinical trial, that the first
patient in such clinical trial has been dosed with the study drug.

     1.25 “Commercially Reasonable Efforts” means with respect to research,
development, Manufacture or commercialization activities in connection with
Collaboration Products and Licensed Products licensed herein, as the case may
be, efforts and resources commonly used in the research-based pharmaceutical
industry for products with similar commercial and scientific potential at a
similar stage in their lifecycle, taking into consideration their safety and
efficacy, their cost to develop, the competitiveness of alternative products,
the anticipated or actual nature and extent of their market exclusivity
(including Patent coverage and regulatory exclusivity), the likelihood of
regulatory approval, and their estimated profitability, including the amounts of
marketing and promotional expenditures and all other relevant factors.

1.26      “Complaining Party” has the meaning set forth in Section 11.2.   1.27 
    "Completion" means, with respect to a clinical trial, that the last patient
in such  

clinical trial has been first dosed with the study drug.

     1.28 “Condition” shall mean any malady, disease, syndrome, trauma, injury
or condition.

1.29      “Confidential Information” has the meaning set forth in Section 8.1.1.
  1.30      “Control” means, with respect to any item, Combination, Information,
Patent or  

Intellectual Property Protection Right, possession of the right, whether
directly or indirectly, and whether by ownership, license or otherwise, to
assign, or grant a license, sublicense or other right to or under, such item,
Combination, Information, or Intellectual Property and has the right to disclose
such item, Combination, Information, Patent or Intellectual Property as provided
for herein without violating the terms of any agreement with a Third Party,
except to the extent that any of the foregoing rights arise by virtue of the
grant of rights under this Agreement.

     1.31 " Development Steps" means those activities to be undertaken by Fovea
for each Collaboration Combination or Licensed Combination, as applicable. Fovea
must follow these Development Steps:

     (a) The Collaboration Combination or Licensed Combination shall enter
formulation development;

     (b) If the Collaboration Combination or Licensed Combination can be
formulated for ophthalmic use, it shall be advanced to animal ocular
tolerability experiments;

     (c) If the Collaboration Combination or Licensed Combination has acceptable
ocular tolerability properties, it shall be advanced to animal proof-of-concept
efficacy models;

     (d) If the Collaboration Combination or Licensed Combination is efficacious
in animal models it shall be advanced to ocular toxicity and pharmacokinetic
studies; and



10508642_1






5




--------------------------------------------------------------------------------



CONFIDENTIAL




     (e) If the Collaboration Combination or Licensed Combination is tolerable,
non-toxic, efficacious, and can be formulated for ophthalmic use, it shall be
advanced to a Phase I human safety/pharmacokinetic study.

1.32      “Disclosing Party” has the meaning set forth in Section 8.1.1.   1.33 
    “Distributor” has the meaning set forth in Section 2.4.   1.34     
“Dollars” means the lawful currency of the United States of America.   1.35     
“ECI” means an Enhanced Calcineurin Inhibitor as a therapeutic drug containing  

two or more active pharmaceutical ingredients where one of the pharmaceutical
ingredients is tacrolimus, cyclosporine, ISAtx24, Rapamycin (Sirolimus),
Pimecrolimus, Everolimus or another calcineurin inhibitor.

     1.36 “EMEA” means the European Agency for Evaluation of Medical Products or
any successor thereto.

     1.37 “Evaluation Period” means, with respect to each Collaboration
Combination, the period from the Original Agreement Effective Date to the date
that Fovea selected such drug combination to be a Collaboration Combination
pursuant to this Agreement or the Original Agreement, as applicable.

     1.38 “Exploit,” “Exploiting” or “Exploitation” means to make, use, offer
for sale, sell and import, including, without limitation, to research, develop,
formulate, modify, enhance, improve, optimize, Manufacture, hold/keep for
inventory, lease, rent, distribute, promote, market, export, or otherwise
dispose of or make available or deal in respect of, a product or process, or
have an Affiliate or Third Party do any of the foregoing on behalf of a Party.

     1.39 “FDA” means the United States Food and Drug Administration and any
successor agency thereto.

     1.40 “First Commercial Sale” means the first sale for monetary value for
use or consumption by a member of the general public of a Licensed Product in
any country in the world after receipt of all Regulatory Approvals for the sale
of such product has been obtained in such country. For the avoidance of doubt,
sales prior to receipt of all Regulatory Approvals, such as so-called “treatment
IND sales,” “named patient sales” and “compassionate use sales,” shall not be
construed as a First Commercial Sale.

     1.41 “FOE Disease” means the following diseases: Keratoconjunctivitis
Sicca, also known as Dry Eye; Keratoconjunctivitis Sicca due to Sjogren’s
Syndrome; Post-Surgical Inflammation; Vernal keratoconjunctivitis; Anterior
Uveitis (iridocyclitis); Ophthalmic infections of the eye resulting in
inflammation of the conjunctiva (conjunctivitis) by staphylococci, streptococci,
enterococci, euterococci, bacillus, corynebacterium, chlamydia, and neisseria
and inflammation of the cornea (keratitis) caused by the same organisms;
ophthalmic infections of the eye resulting in inflammation (e.g., corneal
herpes, bacterial keratitis, bacterial conjunctivitis, mycotic keratitis,
acanthamebic keratitis, infectious endophthalmitis, infectious



10508642_1






6




--------------------------------------------------------------------------------



CONFIDENTIAL




corneal ulcer and the like); Inflammation due to ocular trauma; Inflammation
after cataract surgery; Giant Papillary Conjunctivitis; Corneal ulcer (e.g.,
Mooren's ulcer, corneal ulcer subsequent to chronic rheumatoid arthritis or
collagen disease, Terrien's margine degeneration, catarrhal corneal ulcer,
infectious corneal ulcer); Corneal Trauma; Corneal Graft Rejection; Contact
lens-induced Keratoconjunctivitis; Conjunctivitis; Chronic anterior uveitis;
Atopic keratoconjunctivitis; Allograft Rejection; Allergic Conjunctivitis;
Alkaline erosive keratoconjunctivitis; Allergic keratitis; Behcet's syndrome;
Diabetic keratophathy; Episcleritis; Iritis; Keratoconus; Keratoconjunctival
inflammatory disease; Necrotic keratitis; Neuroparalytic keratitis; Scleritis;
Ocular rosacea; Ocular herpes; Rubeosis iritis; Sympathetic ophthalmia;
Stevens-Johnson syndrome (erythema multiforme major); Phacoanaphylaxis; Corneal
neovascularization (inflammatory, transplantation, developmental hypoplasia of
the iris); Vitamin A insufficiency-induced keratomalacia; Papillitis; Ophthalmic
pemphigoid; Map-dot-fingerprint dystrophy; Lattice dystrophy; Iridocorneal
endothelial syndrome; Herpes zoster (shingles); Blepharitis; and, to the extent
approved by the Parties pursuant to this Agreement, Pan Uveitis, and all other
similar diseases as agreed to by the Parties.

     1.42 “Fovea Background Technology” means (a) Fovea’s proprietary in vitro
and in vivo models of ophthalmic diseases as of the Original Agreement Effective
Date or during the Evaluation Period; (b) Improvements made by Fovea to the
foregoing; and (c) Intellectual Property pertaining to any of the foregoing.

     1.43 “Fovea CM Combination IP” means CM Combination IP that is conceived by
Fovea or Third Parties acting on behalf of Fovea.

     1.44 “Fovea Collaboration Combination IP” means Collaboration Combination
IP that is conceived by Fovea or Third Parties acting on behalf of Fovea.

     1.45 “Fovea Generated Data” means data generated by Fovea relating to a
Combination.

     1.46 “Fovea Licensed Combination IP” means any Intellectual Property
conceived by Fovea and relating to a Licensed Combination or the Manufacture or
use thereof.

     1.47 “Fovea Territory” means all countries in the world, but excluding
countries in the CombinatoRx Territory and the Shared Territory.

     1.48 “Heads” means the Chief Executive Officer of CombinatoRx and the Chief
Executive Officer of Fovea.

     1.49 “Improvements” means patentable or material non-patentable
improvements, variations, updates, adaptations, modifications or upgrades or
enhancements.

     1.50 “IND” means an application submitted to a Regulatory Authority to
initiate human clinical studies, including (a) an Investigational New Drug
application or any successor application or procedure filed with the FDA, (b)
any foreign equivalent of a U.S. Investigational New Drug application, and (c)
all supplements and amendments that may be filed with respect to the foregoing.



10508642_1






7




--------------------------------------------------------------------------------



CONFIDENTIAL




1.51      “Indemnification Claim Notice” has the meaning set forth in Section
10.3.   1.52      “Indemnified Party” means a Party seeking to recover a Loss
under Section 10.1  



or 10.2.




     1.53 “Indemnifying Party” means a Party from whom recovery of a Loss is
sought under Section 10.1 or 10.2.

1.54      “Indemnitee” has the meaning set forth in Section 10.3.   1.55     
“Indirect Taxes” means value added taxes, sales taxes, consumption taxes and  



other similar taxes.




     1.56 “Information” means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
principles, practices, formulae, instructions, documentation, skills,
techniques, procedures, experiences, ideas, inventions, discoveries, technical
assistance, designs, drawings, reports, procedures, computer programs,
apparatuses, specifications, data, results and other information and material,
including without limitation: the process and results of high-throughput
screening and any other drug discovery and development technology; biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical, pre-clinical, clinical, safety, manufacturing and quality control
data and information, including study designs and protocols; assays and
biological methodology; Manufacturing and quality control procedures and data,
including test procedures; and synthesis, purification and isolation techniques,
(whether or not confidential, proprietary, patented or patentable) in written,
electronic or any other form now known or hereafter developed.

     1.57 “Intellectual Property” means any and all ideas, inventions,
discoveries, knowhow, data, databases, documentation, reports, materials,
writings, designs, computer software, processes, principles, methods, techniques
and other information, including, without limitation, Patents, trademarks,
service marks, trade names, registered designs, design rights, copyrights
(including rights in computer software and database rights) and any rights
similar to any of the foregoing in any part of the world, whether registered or
not, together with the right to apply for the registration of any such property.

     1.58 “Availability of Key Statistical Data” means the date on which the
statistical analysis of the primary endpoint and safety data of a clinical trail
is available in written form for evalution.

     1.59 “Knowledge” means a Party’s and its Affiliates’ understanding in good
faith of the relevant facts and information resulting from the reasonable
conduct of its business affairs, but without the requirement of performing an
investigation with respect to any such facts and information.

     1.60 “Licensed Combination” means the SSA drug combinations in the Chalice
Database identified in writing by Fovea prior to the Effective Date, as such
list may be modified pursuant to Section 4.3 hereof.



10508642_1






8




--------------------------------------------------------------------------------



CONFIDENTIAL




     1.61 “Licensed Combination Field” means use of Licensed Combinations for
treating FOE Diseases by Local Administration.

1.62 “Licensed Information” means Information which is Controlled by

CombinatoRx as of the Original Agreement Effective Date or thereafter through
the Term of this Agreement and which is necessary for the evaluation of
Collaboration Combinations or Licensed Combinations or Exploitation of the
Collaboration Combinations or Licensed Combinations or Collaboration Products
and/or Licensed Products, but excluding any Information to the extent covered by
a Valid Claim within the Licensed Patents.

     1.63 “Licensed Patents” means all Patents anywhere in the world covering or
directed to the composition, Manufacture, or use of Collaboration Combinations
or Licensed Combinations, (alone or in combination with other compounds or
substances and/or in combination with therapeutic devices), Collaboration
Products, and/or Licensed Products, having any application within the
Collaboration Combination Field or Licensed Combination Field, in all such cases
Controlled by CombinatoRx and/or its Affiliates as of or after the Original
Agreement Effective Date and through the Term of this Agreement.

     1.64 “Licensed Product” means a pharmaceutical preparation suitable for
administration to a human, containing a Licensed Combination as an Active
Ingredient.

     1.65 “Local Administration” means local ophthalmic delivery to the surface
or interior of the eye.

     1.66 “Losses” means any and all direct liability, damage, loss or expense,
including interest, penalties and reasonable lawyers’ fees and disbursements. In
calculating Losses, the duty to mitigate on the part of the Party suffering the
Loss shall be taken into account.

     1.67 “Manufacture” and “Manufacturing” means, with respect to a product or
compound, the synthesis, manufacturing, processing, formulating, compounding,
filling, finishing, packaging, labeling, holding and quality control testing of
such product or compound.

1.68 “Net Sales” means the gross invoiced amount on sales of the Licensed

Combinations or Licensed Products by Fovea, its Sublicensees and its Affiliates
to Third Parties (including Distributors, but excluding Sublicensees) less the
total of following deductions to the extent actually incurred:

(a)      normal and customary trade, quantity and prompt settlement discounts
(including chargebacks and allowances) actually allowed and not otherwise
deducted from the amount invoiced;   (b)      amounts repaid or credited by
reason of rejection, returns or recalls of goods, rebates, bona fide price
reductions and amounts written off by reason of uncollectible debt, in all cases
as determined by Fovea or its Affiliates in good faith;  



10508642_1






9




--------------------------------------------------------------------------------



CONFIDENTIAL




(c)      rebates and similar payments made with respect to sales paid for by any
governmental or Regulatory Authority such as, by way of illustration and not in
limitation of the Parties’ rights hereunder, federal or state Medicaid, Medicare
or similar state program in the United States or equivalent governmental program
in any other country;   (d)      excise taxes, Indirect Taxes, customs duties,
customs levies and import fees imposed on the sale, importation, use and/or
distribution of the Licensed Combinations or Licensed Products actually
invoiced;   (e)      reasonable and customary transportation costs, distribution
expenses, special packaging and related insurance charges actually invoiced,
excluding commissions and fees paid to Third Party distributors; and   (f)     
any other similar deductions that are actually credited to the customer and are
consistent with generally accepted accounting principles, or in the case of
non-United States sales, other applicable accounting standards.  

In the case of any other sale or other disposal for value, such as barter or
counter-trade, of any Licensed Combinations or Licensed Products, or part
thereof, Net Sales shall be calculated as above on the fair market value of the
consideration given. In the case of any sale which is not invoiced or is
delivered before invoice, Net Sales shall be calculated as of time of shipment.
Net Sales shall be calculated using Fovea’s internal systems used to report such
sales, which reporting is done in accordance with GAAP consistently applied, as
adjusted for any of items (a) to (f) above not taken into account in such
systems.

     1.69 “North America” means the United States, its possessions and
territories, Canada and Mexico.

     1.70 “Ophthalmic Combination” means drug combination that consists of two
drugs, each of which is approved by a Regulatory Authority for any indication of
the eye.

     1.71 “Patent Coverage” means, for a particular Licensed Product in a given
country, there exists a Valid Claim within the CombinatoRx Licensed Combination
IP or Fovea Licensed Combination IP, in such country (assuming, with respect to
patent applications, that the Valid Claims included in such application are
issued as set forth in such patent applications) that, but for the license
granted to Fovea under this Agreement, would have been infringed by the
Manufacture, use or sale of such Licensed Product in such country.

     1.72 “Patents” means (a) all national, regional and international patents
and patent applications, including provisional patent applications, (b) all
patent applications filed either from such patents, patent applications or
provisional applications or from an application claiming priority from either of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications,
(c) any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), including utility models, petty
patents and design patents and certificates of invention, (d) any



10508642_1






10




--------------------------------------------------------------------------------



CONFIDENTIAL




and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b) and (c)), and (e) any
similar rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents.

1.73      “Payments” has the meaning set forth in Section 5.13.1.   1.74     
“Person” means an individual, sole proprietorship, partnership, limited  

partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

     1.75 “Phase I Study” shall mean a study of a Collaboration Product or
Licensed Product in human volunteers or patients the purpose of which is
preliminary determination of safety and tolerability of one or more dosing
regimens and for which there are no primary endpoints (as recognized by FDA or
other Regulatory Authorities) in the protocol relating to efficacy.

     1.76 “Phase II(a) Study” shall mean a preliminary efficacy and safety study
of a Collaboration Product or Licensed Product in the target patient population
designed to be statistically significant in comparison of the combination to its
constituent parts and to demonstrate clinical proof of concept.

     1.77 “Phase II(b) Study” shall mean a statistically significant study of a
Collaboration Product or Licensed Product to evaluate further any preliminary
efficacy observed for, and the safety of, the Collaboration Product or Licensed
Product in the target patient population and/or to provide data that may be
useful in the design of subsequent studies of the Collaboration Product or
Licensed Product such as Phase III Studies or Pivotal Trials, including, but not
limited to dose level, dose ratio, and dose regimen.

     1.78 “Phase III Study” shall mean a controlled study to confirm with
statistical significance the efficacy and safety of a Collaboration Product or
Licensed Product performed to obtain marketing and/or manufacturing approval for
the product in any country.

     1.79 “Pivotal Trial” means a clinical study conducted among the intended
patient population, of a size and rigor sufficient to support the filing of an
application for Regulatory Approval of a Collaboration Product or Licensed
Product.

     1.80 "Pre-Clinical Steps" means those activities to be undertaken by Fovea
for a CM Collaboration Combination in accordance with Section 3.3.3(i) as
follows:

(a)      TNF-Alpha Screening   (b)      Cytoxicity testing using the CDH release
test  



10508642_1






11




--------------------------------------------------------------------------------



CONFIDENTIAL




(c)      In vitro testing on retinal ganglion cells   (d)      In vitro testing
in a rat model of optic nerve degeneration   (e)      In vitro testing in one
additional animal model (e.g. angle closure by laser photocoagulation or
cauterization of the episcleral veins ).  

1.81      “Receiving Party” has the meaning set forth in Section 8.1.1.   1.82 
    “Regulatory Approval” means, with respect to a country in a territory, any
and  

all approvals, licenses, registrations or authorizations of any Regulatory
Authority necessary to commercially Manufacture, distribute, sell or market a
Collaboration Product or Licensed Product in such country, including, where
reasonably required to engage in such activities, (a) pricing or reimbursement
approval in such country, (b) pre- approval marketing authorizations (including
any prerequisite Manufacturing approval or authorization related thereto), and
(c) labeling approval.

     1.83 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agency, department,
bureau, commission, council or other government entity regulating or otherwise
exercising authority with respect to the Exploitation of the Combinations,
Licensed Products and/or Collaboration Products in a country or territory. The
term “Regulatory Authority” includes, but is not limited to, the FDA, the
European Agency for the Evaluation of Medicinal Products, European Member State
Competent Authorities and the Ministry of Health, Labour and Welfare.

     1.84 “Regulatory Documentation” means all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority) and all supporting documents and all clinical studies and
tests, relating to any licensed combination or licensed products, and all data
contained in any of the foregoing, including all applications related to
obtaining Regulatory Approval, Regulatory Approvals, regulatory drug lists,
advertising and promotion documents, adverse event files and complaint files.

     1.85 “Shared Territory” means Japan and Taiwan. The Parties shall have
equal rights in the Shared Territory in accordance with the terms of this
Agreement.

     1.86 “SSA” a Selective Steroid Amplifier as a therapeutic drug containing
two or more active pharmaceutical ingredients where one of the agents is a
corticosteroid.

1.87      “Sublicensee” has the meaning set forth in Section 2.3.1.   1.88     
“Subsequent CombinatoRx Collaboration Combination IP” means any  

Intellectual Property (i) Controlled by CombinatoRx, (ii) relating to or
covering a Collaboration Combination, which may be necessary or useful in
developing, using, selling or registering a Collaboration Product, and (iii)
conceived after the termination of the Evaluation Period.

     1.89 “Subsequent Fovea Collaboration Combination IP” means any Intellectual
Property (i) Controlled by Fovea, (ii) relating to or covering a Collaboration
Combination, and



10508642_1






12




--------------------------------------------------------------------------------



CONFIDENTIAL




which may be necessary or useful in developing, using, selling or registering a
Collaboration Product, and (iii) conceived after the termination of the
Evaluation Period.

     1.90 “Target Dossier” shall mean, with respect to a particular
Collaboration Combination, all data, information and materials generated by or
on behalf of Fovea from the conduct of all formulation studies, including
commercial formulation, pre-clinical studies and clinical development studies,
including, to the extent necessary, toxicology, Phase I, Phase II, and
pharmacokinetic studies.

1.91      “Term” has the meaning set forth in Section 11.1.   1.92      “Third
Party” means any Person not including the Parties or the Parties’  



respective Affiliates.




     1.93 “Third Party Agreement” means all license, research and/or other
agreements entered into by CombinatoRx prior to or following the Effective Date.

1.94      “Third Party Claim” has the meaning set forth in Section 10.1.   1.95 
    “Trademark” means any word, name, symbol, color, designation or device or  

any combination thereof, including any trademark, trade dress, brand mark, trade
name, brand name, logo or business symbol used by the Parties in connection with
the licensed Collaboration Combinations, Collaboration Products, Licensed
Combinations or Licensed Products.

     1.96 “Treatment” or “Treat” means diagnosis, palliation, monitoring, cure,
mitigation, treatment or prevention.

     1.97 “United States” or “U.S.” means the United States of America,
including its territories, possessions and Puerto Rico.

     1.98 “Valid Claim” means a claim in a pending patent application or an
issued and unexpired patent that (a) has not been finally cancelled, withdrawn,
abandoned or rejected by any administrative agency or other body of competent
jurisdiction not subject to further appeal, (b) has not been revoked, held
invalid, or declared unpatentable or unenforceable in a decision of a court or
other body of competent jurisdiction that is unappealable or unappealed within
the time allowed for appeal, (c) has not been rendered unenforceable through
disclaimer, abandonment, withdrawal or otherwise, and (d) with respect to a
claim in a pending patent application, such claim is being actively prosecuted
in good faith and is believed in good faith to meet the requirements of
patentability in the relevant jurisdiction.



ARTICLE 2
Grant of Rights




2.1      Collaboration Combinations.     2.1.1 License Grants to Fovea.  



10508642_1






13




--------------------------------------------------------------------------------



CONFIDENTIAL




     (a) Collaboration Combination Research License. Subject to the terms and
conditions of this Agreement, CombinatoRx hereby grants to Fovea a royalty-free,
co-exclusive (with CombinatoRx for its internal activities), worldwide right and
license, without the right to sublicense, under the CombinatoRx Collaboration
Combination IP and CombinatoRx’s interest in the Fovea Collaboration Combination
IP to use Collaboration Combinations in the Collaboration Combination Field
solely for the purpose of conducting research, preclinical studies and clinical
Phase I and Phase II studies of such Collaboration Combinations.

     (b) Collaboration Combination Exploitation License. Subject to the terms
and conditions of this Agreement and delivery of each Target Dossier in
accordance with Section 3.3.6, CombinatoRx hereby grants to Fovea a
royalty-free, exclusive (which shall be co-exclusive with CombinatoRx for the
purpose of conducting clinical studies but not for otherwise Exploiting
Collaboration Combinations under this Section) right and license, with the right
to grant sublicenses, under the CombinatoRx Collaboration Combination IP,
CombinatoRx’s interest in the Fovea Collaboration Combination IP, with respect
to jointly owned Fovea Collaboration Combination IP pursuant to Section 6.1.1,
and Subsequent CombinatoRx Collaboration Combination IP (i) to conduct Phase III
Studies of the Collaboration Combination in the Collaboration Combination Field
anywhere in the world and (ii) to Exploit such Collaboration Combination and all
Collaboration Products in the Collaboration Combination Field in the Fovea
Territory.

     (c) Right of Reference to Data. Subject to the terms and conditions of this
Agreement and delivery of a Target Dossier in accordance with Section 3.3.6,
CombinatoRx hereby grants to Fovea an exclusive, royalty free right of reference
to (i) Fovea Generated Data generated prior to selection of any Collaboration
Combination, (ii) CombinatoRx Generated Data generated prior to selection of any
Collaboration Combination, and (iii) clinical data Controlled by CombinatoRx and
existing on the Original Agreement Effective Date for any Collaboration
Combination for which CombinatoRx commenced clinical studies prior to the
Original Agreement Effective Date, in each case for Fovea to Exploit
Collaboration Products in the Collaboration Combination Field in the Fovea
Territory. For the avoidance of doubt,

CombinatoRx shall not be restricted from granting additional rights of reference
to the data described in this Section to Third Parties for uses other than those
specifically described in this Section.

     2.1.2 License Grant to CombinatoRx. Subject to the terms and conditions of
this Agreement and in addition to the grants of rights in Sections 3.2.1(a) and
3.2.1(b), Fovea hereby grants to CombinatoRx:

(a)      a royalty-free, exclusive (which shall be co-exclusive with Fovea)
right and license, with the right to grant sublicenses, under Fovea’s interest
in all Fovea Collaboration Combination IP that is jointly owned by the Parties
to conduct clinical studies for Collaboration Products in the Collaboration
Combination Field anywhere in the world and a royalty-free, exclusive (which
shall be exclusive even as to Fovea) right and license, with the right to grant
sublicenses, under Fovea’s interest in all Fovea Collaboration Combination IP
that is jointly owned by the Parties pursuant to Section 6.1.1 to otherwise
Exploit Collaboration  



10508642_1






14




--------------------------------------------------------------------------------

CONFIDENTIAL

Products in the Collaboration Combination Field in the CombinatoRx Territory;

(b)      a royalty-free, non-exclusive right and license, with the right to
grant sublicenses, under Fovea’s interest in all Fovea Collaboration Combination
IP that is solely owned by Fovea pursuant to Section 6.1.1 to Exploit
Collaboration Combinations, Collaboration Products and other products other than
Collaboration Products for any purpose anywhere in the world;   (c)      a
royalty-free, exclusive right and license, with the right to grant sublicenses,
under Fovea’s interest in all Fovea Collaboration Combination IP that is jointly
owned by the Parties pursuant to Section 6.1.1 to Exploit products other than
Collaboration Products for any purpose anywhere in the world; and   (d)      a
royalty-free, exclusive (which shall be co-exclusive with Fovea for the purpose
of conducting clinical studies but not for otherwise Exploiting Collaboration
Combinations under this Section) right and license, with the right to grant
sublicenses, under Subsequent Fovea Collaboration Combination IP to conduct
Phase III Studies (or their equivalent) of such Collaboration Combinations in
the Collaboration Combination Field anywhere in the world and to Exploit
Collaboration Combinations and Collaboration Products in the Collaboration
Combination Field in the CombinatoRx Territory.  

     2.1.3 Right of Reference to Data after Evaluation Period. Subject to the
terms and conditions of this Agreement, Fovea hereby grants to CombinatoRx an
exclusive, royalty free right of reference to Fovea Generated Data for
CombinatoRx to Exploit Collaboration Combinations in the Collaboration
Combination Field in the CombinatoRx Territory. For the avoidance of doubt,
Fovea shall not be restricted from granting additional rights of reference to
the data described in this Section to Third Parties for uses other than those
specifically described in this Section.



  2.1.4 Co-Exclusive Licenses.




     (a) Subject to the terms and conditions of this Agreement and delivery of a
Target Dossier in accordance with Section 3.3.6, CombinatoRx hereby grants to
Fovea a royalty-free, co-exclusive right and license, with the right to grant
sublicenses as set forth below in Section 2.1.4(c), under Collaboration
Combination IP and Subsequent CombinatoRx Collaboration Combination IP to
Exploit Collaboration Combinations and Collaboration Products in the
Collaboration Combination Field in the Shared Territory.

     (b) Subject to the terms and conditions of this Agreement, Fovea hereby
grants to CombinatoRx a royalty-free, co-exclusive right and license, with the
right to grant sublicenses as set forth below in Section 2.1.4(c), under
Subsequent Fovea Collaboration



10508642_1






15




--------------------------------------------------------------------------------



CONFIDENTIAL




Combination IP to Exploit Collaboration Combinations and Collaboration Products
in the Collaboration Combination Field in the Shared Territory.

     (c) Neither Party may grant sublicenses of rights obtained under Section
2.1.4 unless both Parties agree to grant sublicenses of their rights under
Section 2.1.4 to any particular sublicensee.

2.2      Licensed Combinations     2.2.1      License Grants to Fovea      (a)
Licensed Combination License. Subject to the terms and  

conditions of this Agreement, CombinatoRx hereby grants to Fovea a
royalty-bearing, exclusive (even as to CombinatoRx) worldwide right and license,
with the right to grant sublicenses, under the CombinatoRx Licensed Combination
IP and CombinatoRx’s interest in the Fovea Licensed Combination IP to use
Licensed Combinations in the Licensed Combination Field to Exploit Licensed
Products.

     (b) Right of Reference to Data. Subject to the terms and conditions of this
Agreement, CombinatoRx shall grant to Fovea a right of reference to CombinatoRx
Generated Data for Fovea to Exploit Licensed Products in the Licensed
Combination Field.

2.2.2      License Grants to CombinatoRx     (a) Fovea hereby grants a
royalty-free, exclusive (even as to Fovea),  

worldwide right and license to CombinatoRx, with the right to grant sublicenses,
under Fovea’s interest in the Fovea Licensed Combination IP, to Exploit products
outside the Licensed Combination Field.

     (b) Right of Reference to Data. Fovea hereby grants to CombinatoRx a right
of reference to the Fovea Generated Data relating to Licensed Combinations, for
CombinatoRx to Exploit products outside the Licensed Combination Field.

2.3      Sublicenses.     2.3.1 By Fovea. Fovea has the right to grant
sublicenses, through multiple tiers  

of sublicensees, to the extent permitted under the licenses granted in Section
2.1.1 and Section 2.2.1, to its Affiliates and to any other Persons to the
extent of the license to which any such sublicense relates. An agreement by
Fovea not to assert any rights granted to it under Section 2.1 or Section 2.2
shall be considered a sublicense of such right for the purposes of this
Agreement. Where Fovea grants a sublicense to a Person that is not an Affiliate
of Fovea, and such Person is not a Distributor, such Person shall be a
“Sublicensee” for purposes of this Agreement. Fovea shall ensure that all
Persons to which it grants sublicenses will comply with all terms and conditions
of this Agreement and be bound by indemnification obligations to CombinatoRx of
a scope not less than the indemnification obligations of Fovea contained herein,
and Fovea shall remain liable for any breach of this Agreement by a Sublicensee.
Fovea shall



10508642_1






16




--------------------------------------------------------------------------------



CONFIDENTIAL




provide notice of the granting of any sublicense hereunder promptly following
the making of such grant. Such notice shall identify the Sublicensee and the
territory of the sublicense.

     2.3.2 By CombinatoRx. CombinatoRx has the right to grant sublicenses,
through multiple tiers of sublicensees to the extent permitted under the
licenses granted in Section 2.1.2 and Section 2.2.2, to its Affiliates and to
any other Persons to the extent of the license to which any such sublicense
relates. An agreement by CombinatoRx not to assert any rights granted to it
under Section 2.1 or Section 2.2 shall be considered a sublicense of such right
for the purposes of this Agreement. CombinatoRx shall ensure that all Persons to
which it grants sublicenses will comply with all terms and conditions of this
Agreement and be bound by indemnification obligations to Fovea of a scope not
less than the indemnification obligations of CombinatoRx contained herein, and
CombinatoRx shall remain liable for any breach of this Agreement by a
sublicensee. CombinatoRx shall provide notice of the granting of any sublicense
hereunder promptly following the making of such grant. Such notice shall
identify the sublicensee and the territory of the sublicense.

     2.3.3 By CombinatoRx and Fovea. The Parties shall have the joint right to
grant sublicenses, through multiple tiers of sublicensees, under the licenses
granted in Section 2.1.3, to its Affiliates and to any other Persons in the
Shared Territory

     2.4 Distributorships. The Parties have the right, in their sole discretion,
to appoint their Affiliates, who shall have the right, in their sole, respective
discretion, to appoint any other Persons, in its territory or in any country of
its territory, to distribute, market and sell those products for which
Exploitation rights have been granted hereunder. Where a Party or its Affiliates
appoints such a Person that is not an Affiliate of such Party, that Person shall
be a “Distributor” for purposes of this Agreement.



ARTICLE 3
Collaboration Combinations




     3.1 Combination Assessment Data. Fovea acknowledges that CombinatoRx has
provided to Fovea all Combination Assessment Data for each ECI, SSA and CM.

3.2      Formulations of Collaboration Combinations.     3.2.1 Formulation
Technology. Fovea shall be responsible for developing or  

obtaining from Third Parties at its election all technology necessary to develop
commercial formulations of the Collaboration Combinations (as so developed or
obtained by Fovea, the “Formulation Technology”). All Formulation Technology and
Intellectual Property pertaining thereto shall be owned by Fovea.

     (a) Fovea Developed Technology. In the event that Fovea has developed any
Formulation Technology prior to the Original Agreement Effective Date or
develops any Formulation Technology at any time after the Original Agreement
Effective Date, Fovea shall, and does hereby, grant to CombinatoRx a
royalty-free, fully paid up, right and license, with the right to grant
sublicenses, in the CombinatoRx Territory and the Shared



10508642_1






17




--------------------------------------------------------------------------------



CONFIDENTIAL




Territory to use such Formulation Technology solely for the Exploitation of
Collaboration Products in the Collaboration Combination Field.

     (b) Fovea In-Licensed Technology. In the event that Fovea has in-licensed
any Formulation Technology from a Third Party prior to the Original Agreement
Effective Date or in-licenses any Formulation Technology at any time after the
Original Agreement Effective Date, then (i) Fovea shall, and does hereby, grant
to CombinatoRx a sublicense, with the right to grant further sublicenses, in the
CombinatoRx Territory and the Shared Territory to use such Formulation
Technology solely for the Exploitation of Collaboration Products in the
Collaboration Combination Field, (ii) CombinatoRx shall pay royalties that may
be owed to the Third Party licensing such Formulation Technology to Fovea on
sales of Collaboration Products utilizing such Formulation Technology in the
CombinatoRx Territory, and (iii) the Parties shall each pay 50% of the royalties
that may be owed to the Third Party licensing such Formulation Technology to
Fovea on sales of Collaboration Products utilizing such Formulation Technology
in the Shared Territory.

     3.2.2 Costs. Fovea shall be responsible for any and all costs necessary for
developing, acquiring or licensing the Formulation Technology.

     3.2.3 Formulations Sold to CombinatoRx. If requested by CombinatoRx, Fovea
shall supply formulated Collaboration Combinations for the purpose of
CombinatoRx conducting Phase III Studies and for commercializing a Collaboration
Product, at the same price paid by Fovea to a Third Party manufacturer.
CombinatoRx shall have the right to obtain formulated Collaboration Combinations
from the Third Party manufacturer Fovea uses to manufacture the formulated
Collaboration Combinations; and to use a Third Party manufacturer to manufacture
the formulated Collaboration Combinations if Fovea’s manufacturer cannot provide
a sufficient supply to meet CombinatoRx’s requirements, and Fovea shall license
to such Third Party manufacturer any necessary and useful intellectual property
to manufacture formulated Collaboration Combinations.

     3.3 Diligence Obligations. Fovea (itself or through its Affiliates or a
Sublicensee) shall meet the following obligations:



  3.3.1 SSA Development. Fovea shall:




     (i) Complete the Development Steps of an SSA Collaboration Combination on
or prior to June 30, 2008;

     (ii) Commence a Phase II(a) Study of a SSA Collaboration Combination on or
prior to December 31, 2008;

     (iii) Complete the first Phase II(a) Study of an SSA Collaboration
Combination on or prior to December 31, 2009;

     (iv) use Commercially Reasonable Efforts to Commence a Phase II(b) Study
within 270 days after Key Statistical Analysis Availability of a Phase II(a)
trial for an SSA Collaboration Combination; and



10508642_1






18




--------------------------------------------------------------------------------



CONFIDENTIAL




     (v) thereafter, use Commercially Reasonable Efforts to seek Regulatory
Approval for an SSA Collaboration Combination in at least one indication.



  3.3.2 ECI Development. Fovea shall:




     (i) Complete the Development Steps of an ECI Collaboration Combination on
or prior to June 30, 2009;

     (ii) if an ECI Collaboration Combination is non-toxic and has acceptable
pharmacokinetic properties in humans, Commence a Phase II(a) Study on or prior
to December 31, 2009;

     (iii) Complete the first Phase II(a) Study of an ECI Collaboration
Combination on or prior to September 30, 2010;

     (iv) use Commercially Reasonable Efforts to Commence a Phase II(b) Study
within 270 days after Key Statistical Analysis Availability of a Phase II(a)
trial for an ECI Collaboration Combination; and

     (v) thereafter, use Commercially Reasonable Efforts to seek Regulatory
Approval for an ECI Collaboration Combination in at least one indication.

3.3.3      CM Development. Fovea shall:     (i) Complete the Pre-Clinical Steps
of a CM Collaboration Combination  



on or prior to June 30, 2008;




(ii) Complete the Development Steps for a CM Collaboration

Combination and Commence a first Phase II(a) Study of a CM Collaboration
Combination on or prior to December 31, 2009;

     (iii) use Commercially Reasonable Efforts to Commence a Phase II(b) Study
within 270 days Key Statistical Analysis Availability of a Phase II(a) trial for
a CM Collaboration Combination; and

     (iv) thereafter, use Commercially Reasonable Efforts to seek Regulatory
Approval for a CM Collaboration Combination in at least one indication.

     3.3.4 Written Report. Within thirty (30) days after the end of each
Calendar Quarter following the date hereof, Fovea shall provide to CombinatoRx a
written report summarizing development results and activities with respect to
Collaboration Combinations from the preceding Calendar Quarter.

     3.3.5 Commercialization Diligence. In addition to the requirements of this
Section to develop Collaboration Combinations pursuant to Sections 3.3.1, 3.3.2
and 3.3.3, Fovea shall use Commercially Reasonable Efforts to commercialize
Collaboration Products in each jurisdiction for which Regulatory Approval has
been obtained.



10508642_1






19




--------------------------------------------------------------------------------



CONFIDENTIAL






  3.3.6 Breach of Diligence Obligations.




     (a) Notification and Meeting. If at any time CombinatoRx has a reasonable
basis to believe that Fovea is in breach of its obligations under Sections
3.3.1, 3.3.2, 3.3.3 or 3.3.5, then CombinatoRx shall notify Fovea in writing,
specifying the basis for its belief, and the Parties shall meet within fifteen
(15) days after such written notice to discuss in good faith for a period of not
more than fifteen (15) days CombinatoRx's concerns and Fovea's development
activities with respect to the Collaboration Combinations.

     (b) Right of Termination for Certain Breaches. If, CombinatoRx has notified
Fovea pursuant to Section 3.3.5(a) of a breach of Sections 3.3.1(i), 3.3.1(ii),
3.3.1(iii), 3.3.2(i), 3.3.2(ii), 3.3.2(iii), 3.3.3(i) or 3.3.3(ii) and, after
such good faith discussions described in Section 3.3.6(a), CombinatoRx continues
to believe that Fovea is in breach of its obligations under Sections 3.3.1(i),
3.3.1(ii), 3.3.2(iii), 3.3.2(i), 3.3.2(ii), 3.3.2(iii), 3.3.3(i) or 3.3.3(ii),
CombinatoRx may, immediately exercise its right of termination provided under
Section 11.3.

     (c) Right of Termination for Certain Breaches. Except as specified in
Section 3.3.5(b), if CombinatoRx has notified Fovea pursuant to Section 3.3.5(a)
of a breach of Section 3.3.1, 3.3.2, 3.3.3 or 3.3.5 and if, after such good
faith discussions described in Section 3.3.6(a), (i) CombinatoRx continues to
believe that Fovea is in breach of its obligations under Sections 3.3.1(iv),
3.3.1(v), 3.3.2(iv), 3.3.2(v), 3.3.3(iii), 3.3.3(iv) or 3.3.5 and (ii) Fovea has
not rectified such breach within sixty (60) days of meeting with CombinatoRx
pursuant to Section 3.3.6(a) (or, if such failure cannot be rectified within
such sixty (60) day period, if Fovea does not commence reasonable actions to
rectify such breach within such period and thereafter does not diligently pursue
such actions), CombinatoRx may, subject to the provisions of Section 12,
exercise its right of termination provided under Section 11.3.

     (d) Notwithstanding anything else contained in this Agreement, Fovea shall
not be deemed to be in breach of its obligations under this Section 3.3 if it
fails to achieve a required action under this Section 3.3 within the required
timeframe due to the failure of a Collaboration Compound to meet necessary
scientific or regulatory endpoints for any such required action to be
undertaken.

     3.3.7 Target Dossier. Within thirty (30) days following the earlier of (i)
Key Statistical Analysis Availability for a Phase II(b) Study of a Collaboration
Combination or (ii) termination of this Agreement with respect to a particular
Collaboration Product pursuant to Section 3.3.5(b) or 3.3.5(c), Fovea shall
submit to CombinatoRx a Target Dossier for the relevant Collaboration
Combination which Target Dossier may be used by CombinatoRx to initiate Phase
III Studies in the CombinatoRx Territory.

     3.3.8 Non Delivery of Target Dossier. In the event that Fovea does not
deliver a Target Dossier to CombinatoRx for a particular Collaboration
Combination within the time period described in Section 3.3.7, such failure will
be deemed a material breach of this Agreement.

     3.3.9 Termination of Collaboration Combinations by Fovea. In the event that
Fovea decides to not continue development of a class of Collaboration
Combinations (e.g. SSA, ECI or CM), Fovea shall have the ability to terminate
development of an entire class of



10508642_1






20




--------------------------------------------------------------------------------



CONFIDENTIAL




Collaboration Combinations for any reason approved by CombinatoRx in writing, by
providing written notice of such action to CombinatoRx, with such notice
accompanied by the Target Dossier for such class of Collaboration Combinations.
In such event, all grants of Intellectual Property relating to such class of
Collaboration Combinations shall terminate, Fovea shall assign to CombinatoRx
its rights in the Fovea Collaboration Combination IP, Fovea Generated Data and
Regulatory Documentation, with respect to such class of Collaboration
Combinations and CombinatoRx shall have the right to pursue development of such
class of Collaboration Combinations for any indication. Such termination shall
relive Fovea from the applicable obligations under this Sections 3.3.1 through
3.3.6 and shall not be deemed to be a breach pursuant to Section 11.3.

     3.4 Shared Territory. The Parties shall have co-exclusive rights in the
Shared Territory to Exploit Collaboration Combinations, including development,
commercialization and licensing. All decisions regarding Exploitation of
Collaboration Combinations or Collaboration Products in the Shared Territory
shall be made by mutual agreement of the Parties; provided that, such decisions
shall not be subject to Section 12.3 if the Parties are unable to reach
agreement regarding such Exploitation.

     3.5 Election of Lead Combinations. Prior to the commencement of a Phase
II(b) study with a SSA Collaboration Combination or an ECI Collaboration
Combination, Fovea shall reduce the number of SSA Collaboration Combinations and
ECI Collaboration Combinations from those listed on the lists of Collaboration
Combinations provided prior to the Effective Date, to no more than three (3)
each. After the completion of the Pre-clinical Steps with the CM Collaboration
Combinations, Fovea shall reduce the number of CM Collaboration Combinations
from those listed on the list of CM Collaboration Combinations provided prior to
the Effective Date to no more than three (3). The reductions required by this
Section shall be made by written notice to CombinatoRx specifying the SSA
Collaboration Combinations, ECI Collaboration Combinations or CM Collaboration
Combinations, as applicable, that Fovea has determined to remove from the
applicable list of Collaboration Combinations. Collaboration Combinations that
are removed from a list of Collaboration Combinations pursuant to this Section
shall thereafter cease to be Collaboration Combinations under this Agreement.



ARTICLE 4
Licensed Combinations




     4.1 Diligence Obligations. Fovea (itself or through its Affiliates or a
Sublicensee) shall meet the following obligations:



  4.1.1 Development. Fovea shall:




     (i) complete the Development Steps of a Licensed Combination on or prior to
June 30, 2008;

     (ii) if a Licensed Combination is non-toxic and has acceptable
pharmacokinetic properties in humans, commence a Phase II(a) Study on or prior
to December 31, 2008;



10508642_1






21




--------------------------------------------------------------------------------



CONFIDENTIAL




     (iii) complete the first Phase II(a) Study of a Licensed Combination on or
prior to June 30, 2009;

     (iv) use Commercially Reasonable Efforts to commence a Phase II(b) Study
within 6 months after successful completion of Phase II(a) for a Licensed
Combination; and

     (v) thereafter, use Commercially Reasonable Efforts to seek Regulatory
Approval for a Licensed Combination in at least one indication.

Fovea may not develop a Licensed Combination for keratoconjunctivitis sicca as
the first indication for which Licensed Combinations are developed.
Notwithstanding the foregoing, no Licensed Combination may be developed for Pan
Uveitis unless the Parties consent to such development in light of the actual
and anticipated development activities for Collaboration Combinations.

     4.1.2 Written Report. Within thirty (30) days after the end of each
Calendar Quarter following the date hereof, Fovea shall provide to CombinatoRx a
written report summarizing development results and activities with respect to
Licensed Combinations from the preceding Calendar Quarter.

     4.1.3 Commercialization Diligence. In addition to the requirements of this
Section to develop Licensed Combinations pursuant to Section 4.1.1, Fovea shall
use Commercially Reasonable Efforts to commercialize Licensed Products in each
jurisdiction for which Regulatory Approval has been obtained.



  4.1.4 Breach of Diligence Obligations.




     (a) Notification and Meeting. If at any time CombinatoRx has a reasonable
basis to believe that Fovea is in breach of its obligations to use Commercially
Reasonable Efforts to achieve the milestones described under Section 4.1.1 or
4.1.3, then CombinatoRx shall so notify Fovea in writing, specifying the basis
for its belief, and the Parties shall meet within fifteen (15) days after such
written notice to discuss in good faith for a period of not more than seven (7)
days CombinatoRx’s concerns and Fovea’s development activities with respect to
the Licensed Combinations.

     (b) Right of Termination for Certain Breaches. If CombinatoRx has notified
Fovea pursuant to Section 4.1.4(a) of a breach of Section 4.1.1(i), 4.1.1(ii),
or 4.1.1(iii) and, after such good faith discussions described in Section
4.1.4(a), (i) CombinatoRx continues to believe that Fovea is in breach of its
obligations under Sections 4.1.1(i), 4.1.1(ii), or 4.1.1(iii) CombinatoRx may
immediately exercise its right of termination provided under Section 11.3.

     (c) Right of Termination for Certain Breaches. Except as specified in
Section 4.1.4(b), if CombinatoRx has notified Fovea pursuant to Section 4.1.4(a)
of a breach of Section of Section 4.1.1 or 4.1.3 and, after such good faith
discussions described in Section 4.1.4(a), (i) CombinatoRx continues to believe
that Fovea is in breach of its obligations under Sections 4.1.4(iv), 4.1.4(v),
or 4.1.3 and (ii) Fovea has not rectified



10508642_1






22




--------------------------------------------------------------------------------



CONFIDENTIAL




such breach within sixty (60) days of meeting with CombinatoRx (or, if such
failure cannot be rectified within such sixty (60) day period, if Fovea does not
commence reasonable actions to rectify such breach within such period and
thereafter does not diligently pursue such actions), CombinatoRx may, subject to
the provisions of Section 12, exercise its right of termination provided under
Section 11.3. Notwithstanding the foregoing, if Fovea has met all obligations
under Sections 3.3.1, 3.3.2, and 3.3.4, then CombinatoRx shall not be entitled
to terminate this Agreement or any portion thereof pursuant to this Section
4.1.4 or Section 11.3 hereof. Notwithstanding anything else contained in this
Agreement, Fovea shall not be deemed to be in breach of its obligations under
this Section 4.1 if it fails to achieve a required action under this Section 4.1
within the required timeframe due to the failure of a Collaboration Compound to
meet necessary scientific or regulatory endpoints for any such required action
to be undertaken.

     4.2 Termination of Licensed Combinations by Fovea. In the event that Fovea
decides to not continue development of a Licensed Combination because of (i)
lack of efficacy, (ii) regulatory problems, or (iii) any other reason approved
by CombinatoRx, then, upon written notice to CombinatoRx: (a) Fovea shall have
the right to terminate development of such Licensed Combination, and all grants
of Intellectual Property relating to such Licensed Combination shall terminate;
(b) Fovea shall assign to CombinatoRx its rights in the Fovea Licensed
Combination IP, Fovea Generated Data and Regulatory Documentation, with respect
to such Licensed Combination; (c) CombinatoRx shall have the right to pursue
development of such Licensed Combination for any indication, provided that such
development of any such Licensed Combination does not directly compete in the
same indication with a Licensed Combination that has not been terminated by
Fovea under this Section 4.2 and is being developed by Fovea; and (d) Fovea
shall make any payments to CombinatoRx relating to such Licensed Combination
which were payable prior to such termination.

     4.3 Election of Lead Combinations. Prior to the commencement of a Phase
II(b) study with a Licensed Combination, Fovea shall reduce the number of
Licensed Combinations from those listed on the list provided prior to the
Effective Date to no more than three (3). The reduction required by this Section
shall be made by written notice to CombinatoRx specifying the Licensed
Combinations that Fovea has determined to remove from the list of Licensed
Combinations. Licensed Combinations that are removed from the list of Licensed
Combinations pursuant to this Section shall thereafter cease to be Licensed
Combinations under this Agreement.



ARTICLE 5
Consideration




     5.1 Consideration for Collaboration Combination License. In addition to the
other rights and obligations of the Parties hereunder, the consideration for the
rights licensed hereunder relating to the Collaboration Combinations shall be as
follows:

     (a) Target Dossier. Fovea providing to CombinatoRx the Target Dossier for
each Collaboration Combination sufficient for CombinatoRx.



10508642_1






23




--------------------------------------------------------------------------------



CONFIDENTIAL




     (b) Assignment of Data and Regulatory Documentation. The assignment to
CombinatoRx of a joint interest in Fovea Generated Data and all Regulatory
Documentation made by Fovea through the end of the Evaluation Period.

     5.2 Consideration for Licensed Combinations. In consideration of the
licenses and other rights granted by CombinatoRx to Fovea herein with respect to
Licensed Combinations and subject to the terms and conditions of this Agreement,
Fovea has made and shall make the following non-refundable, cash, cash milestone
payments to CombinatoRx:

     5.2.1 License Execution Fee. Fovea has paid to CombinatoRx Seven Hundred
Fifty Thousand Dollars ($750,000) as a license execution fee hereunder.

     5.2.2 Development Milestones. Fovea shall make the following payments to
CombinatoRx with respect to each Licensed Product, as follows:

(a)      Two Hundred and Fifty Thousand Dollars ($250,000) following the 30 th
day after submission of the an Investigational New Drug application to the Food
and Drug Administration or any Regulatory Authority, which submission is not
rejected within such 30-day period;   (b)      Five Hundred Thousand Dollars
($500,000) following the initiation of a Phase II Trial in any country;   (c)   
  Three Million Dollars ($3,000,000) following the initiation of a Phase III
Trial in any country;   (d)      One Million Five Hundred Thousand Dollars
($1,500,000) following the filing for approval by the Regulatory Authority in
the EU of an application for Regulatory Approval;   (e)      Two Million Two
Hundred Fifty Thousand Dollars ($2,250,000) following the filing for approval by
the Regulatory Authority in the United States of an application for Regulatory
Approval;   (f)      One Million Five Hundred Thousand Dollars ($1,500,000)
following the filing for approval by the Regulatory Authority in Japan of an
application for Regulatory Approval;   (g)      Three Million Dollars
($3,000,000) following the date of approval by the Regulatory Authority in EU of
an application for Regulatory Approval;   (h)      Five Million Dollars
($5,000,000) following the date of approval by the Regulatory Authority in the
United States of an application for Regulatory Approval;   (i)      Three
Million Dollars ($3,000,000) following the date of approval by the Regulatory
Authority in Japan of an application for Regulatory Approval;  



10508642_1






24




--------------------------------------------------------------------------------



CONFIDENTIAL




(j)      Ten Million Dollars ($10,000,000) following the date of approval by any
Regulatory Authority of an application for Regulatory Approval for
keratoconjunctivitis sicca.  

     Within twenty (20) days of achievement of each respective milestone by
Fovea or its Affiliate or Sublicensee as described in this Section 5.2.2, Fovea
shall make the corresponding payment to CombinatoRx.

     Except for the milestone in clause (j) above, the milestone payments set
forth in this Section shall be paid upon the achievement of (x) each such
milestone for a Licensed Product based on the same Licensed Combination that is
formulated differently than a Licensed Product for which a milestone was
previously paid and (y) each Licensed Product containing a different Licensed
Combination than the Licensed Combination for which milestones have been
previously paid.

     5.3 Royalties. In addition to the payments under Section 5.2, Fovea shall
pay CombinatoRx, the following royalties based on the Net Sales of Licensed
Products, on a Licensed Product by Licensed Product basis, anywhere in the
world:

     5.3.1 Royalty When Patent Coverage Exists. In countries where Patent
Coverage exists for a particular Licensed Product sold in such country:

(a)      three percent (3%) of annual worldwide Net Sales for such particular
Licensed Product that is less than or equal to Two Hundred Million Dollars
($200,000,000);   (b)      five percent (5%) of annual worldwide Net Sales for
such particular Licensed Product that exceeds Two Hundred Million Dollars
($200,000,000) but is less than Four Hundred Million Dollars ($400,000,000);  
(c)      seven percent (7%) of annual worldwide Net Sales for such particular
Licensed Product that exceeds Four Hundred Million Dollars ($400,000,000) but is
less than Six Hundred Million Dollars ($600,000,000);   (d)      nine percent
(9%) of annual worldwide Net Sales for such particular Licensed Product that
exceeds Six Hundred Million Dollars ($600,000,000) but is less than Eight
Hundred Million Dollars ($800,000,000); and   (e)      eleven percent (11%) of
annual worldwide Net Sales for such particular Licensed Product that exceeds
Eight Hundred Million Dollars ($800,000,000).  

5.3.2 Royalty When No Patent Coverage Exists. In countries where no Patent

Coverage exists for the Licensed Product sold in such country, then the
applicable royalty rates



10508642_1






25




--------------------------------------------------------------------------------



CONFIDENTIAL




provided in section 5.3.1 shall be reduced by Fifty Percent (50%), and shall be
paid in consideration for the licensed know-how.

     5.4 Royalty Stacking. In the event that after the Original Agreement
Effective Date, Fovea, its Affiliates or Sublicensees determine, based on the
advice of counsel, that it is necessary to pay royalties or other fees to any
Third Party to obtain a license to practice any Third Party’s rights relating
specifically to composition of matter or methods of use of Licensed
Combinations, and not to the formulation technology, in order to market or
develop a Licensed Product in any given country, then in such event and subject
to Section 5.5, Fovea and its Affiliates may deduct up to 50% of such royalties
and other fees actually paid to such Third Parties (or such amounts expended in
settlement of such claim, or for securing such rights) from the royalties
otherwise due to CombinatoRx under this Agreement. For the sake of clarity, if
it is necessary for Fovea, its Sublicensees or Affiliates to pay any royalties
or other fees to a Third Party to obtain a license to practice the Third Party’s
formulation technology, then neither Fovea nor its Affiliates may deduct any
portion of such royalties and other fees actually paid to such Third Parties (or
such amounts expended in settlement of such claim, or for securing such rights)
from the royalties otherwise due to CombinatoRx under this Agreement.

     5.5 Minimum Royalty. Any reductions set forth in Section 5.4 shall be
applied to the royalty rate payable to CombinatoRx under Section 5.3 in the
order in which the event triggering such reduction occurs. Notwithstanding the
foregoing, in no event shall the royalty rate payable to CombinatoRx under
Section 5.3 be reduced by more than fifty percent (50%) in any Calendar Quarter
as a result of the cumulative reductions set forth in Section 5.4, provided,
however, that in the event of a royalty reduction under Section 5.4, the royalty
rate payable to CombinatoRx under Section 5.3 may be reduced by up to fifty
percent (50%). Amounts not exhausted in any Calendar Quarter may be carried into
future Calendar Quarters.

     5.6 Royalty Term. Fovea’s obligation to pay royalties shall commence, on a
country-by-country basis, with respect to each separate Licensed Product, on the
date of First Commercial Sale of such Licensed Product in such country. The
obligation shall expire, on a country-by-country basis, with respect to each
separate Licensed Product, on the later to occur of

(a)      the fifteenth (15th) anniversary of the First Commercial Sale of such
Licensed Product, and   (b)      the expiration date in such country of the last
to expire of all Valid Claims providing Patent  

Coverage for the use or sale or Manufacturing (if in the case of Manufacturing
such Valid Claims provide market exclusivity of such Licensed Product in such
country) of such Licensed Product.

     5.7 Sales Subject to Royalties. Sales between Fovea, its Affiliates and
Sublicensees shall not be considered Net Sales. Royalties shall be calculated on
Fovea’s and its Affiliates’ sale of the Licensed Product to a Third Party
(including Distributors). Royalties shall be payable only once for any given
batch of the Licensed Product. For purposes of determining Net Sales, the
Licensed Product shall be deemed to be sold when invoiced and a “sale” shall not
include, and no royalties shall be payable on, transfers by Fovea, its
Affiliates or Sublicensees of free samples of Licensed Product or clinical study
materials containing Licensed Product, or transfers of Licensed Product to
patients on a compassionate use basis or other transfers or dispositions for
charitable, promotional, pre-clinical, clinical, manufacturing, testing or
qualification, regulatory



10508642_1






26




--------------------------------------------------------------------------------



CONFIDENTIAL




or governmental purposes, or any other use other than as therapeutic
pharmaceutical product in humans where Fovea receives no compensation or
identifiable benefit therefrom.

     5.8 Royalty Payments. The royalties shall be calculated quarterly as of the
last day of March, June, September and December respectively, for the Calendar
Quarter ending on that date. Fovea shall pay the royalties in conjunction with
the delivery of a written report to CombinatoRx within thirty (30) days after
the end of each Calendar Quarter that shows, with respect to each country and
each Licensed Product, the sales volume, Net Sales of the Licensed Product and
Revenue received by Fovea during such Calendar Quarter. Royalty payments shall
be paid to CombinatoRx whether the Licensed Product is sold by Fovea or its
Affiliates or licensees or sublicensees.

5.9      Records Retention; Audit.     5.9.1 Until the fifth (5th) anniversary
of the Calendar Year in which Net Sales  

are generated by Fovea, Fovea shall keep or require to be kept by its
Sublicensees and Affiliates accurate records or books of account in accordance
with applicable generally accepted accounting principles showing the information
that is necessary for the accurate determination of the royalties due hereunder
with respect to such Net Sales.

     5.9.2 Upon the written request of CombinatoRx, Fovea shall permit and shall
require its Sublicensees and Affiliates to permit a certified public accountant
or a person possessing similar professional status and associated with an
independent accounting firm acceptable to the Parties to inspect during regular
business hours and no more than once a year and no more than once with respect
to any such year and going back no more than three (3) years preceding the
current year, all or any part of the records and books of Fovea or its
Sublicensees and Affiliates, as applicable, as are necessary to check the
accuracy of the royalties paid. The accounting firm shall enter into appropriate
obligations with Fovea or its Sublicensees or Affiliates to treat all
information it receives during its inspection in confidence. The accounting firm
shall disclose to CombinatoRx and Fovea only whether the royalty reports are
correct and details concerning any discrepancies, but no other information shall
be disclosed to CombinatoRx. The charges of the accounting firm shall be paid by
CombinatoRx, except that if the royalties have been understated by more than
five percent (5%), the charges shall be paid by Fovea. Fovea shall promptly pay
any shortages in royalty payments regardless of amount. Any failure by
CombinatoRx to exercise its right under this Section 5.9.2 with respect to a
Calendar Year within the time period for which records must be maintained shall
constitute a waiver by CombinatoRx of its right to later object to any payments
made by Fovea under this Agreement during such Calendar Year.

     5.10 Mode of Payment. All payments set forth in this Article 5 shall be
remitted by wire transfer to the following bank account of CombinatoRx or such
other account as CombinatoRx may designate in writing to Fovea:



Account Name: CombinatoRx, Inc.
Account No: 009429399019
ABA Routing No: 026009593






10508642_1






27




--------------------------------------------------------------------------------



CONFIDENTIAL






Swift No: BOFAUS3N
Bank of America
100 Federal Street
Boston, MA 02110




     5.11 Currency. All payments required under this Agreement shall be made in
Dollars. For the purpose of computing the Net Sales in a currency other than
Dollars, such currency shall be converted from local currency to Dollars by
Fovea in accordance with the rates of exchange for the relevant month for
converting such other currency into Dollars used by Fovea’s internal accounting
systems on a consistent company-wide basis, which are independently audited on
an annual basis.

     5.12 Interest on Late Payments. Any amount not paid timely under this
Agreement shall bear interest from its due date through the date of effective
receipt of payment at the rate equal to the lesser of the maximum rate allowable
under applicable law or three percent (3%) over LIBOR on the date such payment
was due or the prime rate reported by the Bank of America.

5.13      Taxes.     5.13.1 General. The royalties, milestones and other amounts
payable by Fovea to  

CombinatoRx pursuant to this Agreement (“Payments”) shall not be reduced on
account of any taxes unless required by Applicable Law. CombinatoRx alone shall
be responsible for paying any and all taxes (other than withholding taxes or
deduction of tax at source required by Applicable Law to be paid by Fovea)
levied on it by account of its receipt of any Payments it receives under this
Agreement. Fovea shall deduct or withhold from the Payments any taxes that it is
required by Applicable Law to deduct or withhold. Notwithstanding the foregoing,
if CombinatoRx is entitled under any applicable tax treaty to a reduction of the
rate of, or the elimination of, applicable withholding tax, it may deliver to
Fovea or the appropriate governmental authority (with the assistance of Fovea to
the extent that this is reasonably required and is expressly requested in
writing) the prescribed forms necessary to reduce the applicable rate of
withholding tax or to relieve Fovea of its obligation to withhold tax, and Fovea
shall apply the reduced rate of withholding tax, or dispense with withholding
tax, as the case may be, provided that Fovea has received evidence, in a form
satisfactory to Fovea, of CombinatoRx’s delivery of all applicable forms (and,
if necessary, its receipt of appropriate governmental authorization) at least
fifteen (15) days prior to the time that the Payments are due. If, in accordance
with the foregoing, Fovea withholds any amount, it shall pay to CombinatoRx the
balance when due, make timely payment to the proper taxing authority of the
withheld amount, and send to CombinatoRx proof of such payment within thirty
(30) days following that payment. For the purposes of this Agreement, the stated
amount of the Payments payable by Fovea shall include any sales tax that
CombinatoRx may be required to collect.

     5.13.2 Indirect Taxes. Notwithstanding anything contained in Section
5.13.1, this Section 5.13.2 shall apply with respect to Indirect Taxes. Each of
the Parties shall be responsible for the payment of Indirect Taxes assessed
against it by law.



10508642_1






28




--------------------------------------------------------------------------------



CONFIDENTIAL






ARTICLE 6
Intellectual Property




6.1      Ownership of Intellectual Property relating to Collaboration
Combinations.     6.1.1 Collaboration Combination IP. CombinatoRx shall
exclusively own all  

CombinatoRx Collaboration Combination IP. The Parties shall jointly own all
Fovea Collaboration Combination IP, except, for purposes of determining
ownership of Fovea Collaboration Combination IP in the European Community, to
the extent that such Intellectual Property is “severable” (with the meaning of
the European Community Commission Regulation N° 772/2004 of April 2004 on the
application of Article 81 (3) of the Treaty to categories of technology transfer
agreements), such Fovea Collaboration Combination IP shall be owned by Fovea.

     6.1.2 Subsequent Collaboration Combination IP. CombinatoRx shall
exclusively own all Subsequent CombinatoRx Collaboration Combination IP, and
Fovea shall exclusively own all Subsequent Fovea Collaboration Combination IP.

     6.1.3 Background Technology. CombinatoRx shall exclusively own all
Intellectual Property relating to CombinatoRx Background Technology, and Fovea
shall exclusively own all Intellectual Property relating to Fovea Background
Technology.

6.1.4      Ownership of Data and Regulatory Documentation.     (a)      Prior to
Termination of Evaluation Period. CombinatoRx shall exclusively own all
CombinatoRx Generated Data and Regulatory Documentation relating to
Collaboration Combinations and the Parties shall jointly own all Fovea Generated
Data, generated prior to termination of the Evaluation Period,     (b)     
Subsequent to Termination of Evaluation Period. (i) CombinatoRx shall
exclusively own all CombinatoRx Generated Data and Regulatory Documentation
relating to Collaboration Combinations that CombinatoRx generates subsequent to
termination of the Evaluation Period. (ii) Fovea shall exclusively own all Fovea
Generated Data and Regulatory Documentation relating to Collaboration
Combinations that Fovea generates subsequent to termination of the Evaluation
Period.      (iii) The Parties shall jointly own all Fovea Generated Data,     
CombinatoRx Generated Data, and Regulatory Documentation relating to
Collaboration Combinations generated in the Shared Territory subsequent to
termination of the Evaluation Period.   6.1.5      Further Assurances. Each
Party shall take all actions necessary to effect  



the ownership described in this Section.




6.2      Maintenance and Prosecution of Patents Relating to Collaboration
Combinations  



10508642_1






29




--------------------------------------------------------------------------------



CONFIDENTIAL




     6.2.1 Prosecution. A Party (the “Prosecuting Party”) shall be solely
responsible for, and shall bear all expenses incurred in, preparing, filing,
prosecuting and maintaining Patents it owns or controls relating to
Collaboration Combinations. CombinatoRx shall be responsible for preparing,
filing, prosecuting and maintaining Patents covering Fovea Collaboration
Combination IP; provided that, to the extent that such activities cover Patents
in the CombinatoRx Territory, CombinatoRx shall bear all expenses of such
activities; to the extent that such activities cover Patents in the Fovea
Territory, Fovea shall bear all expenses of such activities; and, to the extent
that such activities cover Patents in the Shared Territory, the Parties shall
equally bear the expenses of such activities. Except as otherwise set forth
herein,

CombinatoRx shall be considered the Prosecuting Party for Patents covering Fovea
Collaboration Combination IP. In the event that CombinatoRx decides to not
commence or continue the prosecution and maintenance of any Patent covering
Fovea Collaboration Combination IP, CombinatoRx shall so notify Fovea in
sufficient time to permit Fovea to prosecute and/or maintain such Patent, in
which event, Fovea shall be deemed to be the Prosecuting Party with respect to
such Patent.

     6.2.2 Opportunity to Comment. Each Prosecuting Party shall keep the other
Party (the “Non-Prosecuting Party”) apprised of any activities related to the
Prosecuting Party’s Patents covering the Collaboration Combinations by using
best efforts to provide the Non-Prosecuting Party: (i) with a draft of new
applications and foreign filing texts at least thirty (30) business days before
the intended filing; (ii) promptly with copies of all official actions,
amendments and responses, which affect the scope of any claims; (iii) with
foreseen amendments and responses to official actions which affect the scope of
any claim at least five (5) business days before the action due date. Each
Prosecuting Party shall reasonably consider the Non-Prosecuting Party’s or its
Affiliates’ comments with respect to such activities but shall otherwise have
sole discretion with respect to the preparation, filing, prosecution and
maintenance of the Prosecuting Party’s Patents. Notwithstanding the foregoing,
the Prosecuting Party shall accept the suggestions of the Non-Prosecuting Party
except to the extent such suggestions are in direct conflict with the
Prosecuting Party’s strategy. So long as a Non-Prosecuting Party has a license
to any particular Intellectual Property, the Prosecuting Party will not take any
action that results in the final loss of such Intellectual Property covering the
Collaboration Combinations in the Collaboration Combination Field without the
written consent of the Non-Prosecuting Party, such consent not to be
unreasonably delayed or withheld The Prosecuting Party is permitted to take
action that results in a non-final loss of such Intellectual Property covering
the Collaboration Combinations in the Collaboration Combination Field, provided
the Prosecuting Party resumes prosecution of such Intellectual Property within a
reasonable time period consistent with sound prosecution strategy.
Notwithstanding the foregoing, in the event that CombinatoRx does not accept any
suggestion made by Fovea regarding the prosecution of any Patent covering Fovea
Collaboration Combination IP, then Fovea may request to have the matter
determined by independent patent counsel, the fees of which shall be borne
equally by the Parties.

     6.2.3 Cooperation. The Non-Prosecuting Party and its Affiliates, and, with
respect to Fovea Collaboration Combination IP, each Party and its Affliates,
shall undertake at the reasonable request and expense of the Prosecuting Party
to sign, or have signed, any and all documents necessary in connection with the
filing, prosecution, maintenance, extension and enforcement of the Prosecuting
Party’s Patents covering the Collaboration Combinations and to



10508642_1






30




--------------------------------------------------------------------------------



CONFIDENTIAL




take such other necessary actions as the Prosecuting Party may reasonably
request from the Non-Prosecuting Party or its Affiliates in connection with the
Prosecuting Party’s Patents covering the Collaboration Combinations.

     6.3 Ownership of CombinatoRx Licensed Combination IP and Fovea Licensed
Combination IP.

     6.3.1 Intellectual Property Generated by CombinatoRx. CombinatoRx shall
exclusively own all CombinatoRx Licensed Combination IP.

     6.3.2 Intellectual Property Generated by Fovea. (a) The Parties shall
jointly own all Fovea Licensed Combination IP, except, for purposes of
determining ownership of Fovea Licensed Combination IP in the European
Community, to the extent that such Intellectual Property is “severable” (with
the meaning of the European Community Commission Regulation N° 772/2004 of April
2004 on the application of Article 81 (3) of the Treaty to categories of
technology transfer agreements), such Fovea Licensed Combination IP shall be
owned by Fovea; and (b) Fovea shall exclusively own the rights to Fovea
Generated Data generated by Fovea after the Original Agreement Effective Date
relating to Licensed Combinations.

     6.3.3 Ownership of Regulatory Documentation. Fovea shall exclusively own
all Regulatory Documentation relating to Licensed Combinations.

     6.3.4 Further Assurances. Each Party shall take all actions necessary to
effect the ownership described in this Section.

6.4      Maintenance and Prosecution of Patents Relating to Licensed
Combinations     6.4.1 Prosecution. A Party (the “Prosecuting Party”) shall be
solely responsible  

for, and shall bear all expenses incurred in, preparing, filing, prosecuting and
maintaining such Party’s own Patents relating to Licensed Combinations. In
addition, CombinatoRx shall be the Prosecuting Party for all jointly owned
Patents relating to Licensed Combinations.

     6.4.2 Opportunity to Comment. Each Prosecuting Party shall keep the other
Party (the “Non-Prosecuting Party”) apprised of any activities related to the
Prosecuting Party’s Patents covering the Licensed Combinations in the Licensed
Combination Field by using best efforts to provide the Non-Prosecuting Party:
(i) with a draft of new applications and foreign filing texts at least thirty
(30) business days before the intended filing; (ii) promptly with copies of all
official actions, amendments and responses, which affect the scope of any
claims; (iii) with foreseen amendments and responses to official actions which
affect the scope of any claim at least five (5) business days before the action
due date. Each Prosecuting Party shall reasonably consider the Non-Prosecuting
Party’s or its Affiliates’ comments with respect to such activities but shall
otherwise have sole discretion with respect to the preparation, filing,
prosecution and maintenance of the Prosecuting Party’s Patents. Notwithstanding
the foregoing, the Prosecuting Party shall accept the suggestions of the
Non-Prosecuting Party except to the extent such suggestions are in direct
conflict with the Prosecuting Party’s strategy. The Prosecuting Party will not
take any action that will result in the final loss of Intellectual Property
covering the



10508642_1






31




--------------------------------------------------------------------------------



CONFIDENTIAL




Licensed Combinations in the Licensed Combination Field without the written
consent of the Non-Prosecuting Party, such consent not to be unreasonably
delayed or withheld. The Prosecuting Party is permitted to take action that
results in a non-final loss of Intellectual Property covering the Licensed
Combinations in the Licensed Combination Field, provided the Prosecuting Party
resumes prosecution of such Intellectual Property within a reasonable time
period consistent with sound prosecution strategy.

     6.4.3 Cooperation. Each Party and its Affiliates shall undertake at the
reasonable request and expense of the other Party to sign, or have signed, any
and all documents necessary in connection with the filing, prosecution,
maintenance, extension and enforcement of the other Party’s Patents covering the
Licensed Combinations and to take such other necessary actions as such other
Party may reasonably request in connection with such patents.



ARTICLE 7
Enforcement and Defense of Patents




     7.1 Declaratory Judgment Action. In the event of an assertion of invalidity
or unenforceability of Patents Controlled by either CombinatoRx or Fovea
relating to either Licensed Combinations or Collaboration Combinations, the
Party receiving notice of such assertion shall promptly advise the other Party
in writing of such assertion and of all relevant facts and circumstances known
to such Party pertaining to such assertion. The Parties shall thereafter consult
and cooperate fully to determine a course of action, with the Party controlling
prosecution pursuant to Article 6, and in the case of Fovea Collaboration
Combination IP, each Party in its own Territory and, in the Shared Territory,
both Parties cooperating in controlling the defense of such assertion.

7.2      Infringement     7.2.1 If either Party becomes aware of any activity
that such Party believes  

represents an infringement of the claims of Patents Controlled by either
CombinatoRx or Fovea relating to either Licensed Combinations or Collaboration
Combinations, the Party obtaining such knowledge shall promptly advise the other
in writing of the potential infringement and of all relevant facts and
circumstances known to such Party pertaining to the potential infringement.
Fovea and CombinatoRx shall thereafter consult and cooperate fully to determine
a course of action, including but not limited to, the commencement of legal
action to terminate any infringement of the Patents Controlled by either
CombinatoRx or Fovea relating to either Licensed Combinations or Collaboration
Combinations, provided, however, that, notwithstanding the obligation of the
Parties to consult as required by this sentence, the Party controlling
prosecution pursuant to Article 6, and with respect to Fovea Collaboration
Combination IP each Party in its own Territory and, in the Shared Territory, the
Parties shall cooperate to determine the best course of action.

     7.2.2 The Prosecuting Party shall have the right to initiate and prosecute
such legal proceedings related to infringement at its own expense and in its
name, and to control the defense of any declaratory judgment action relating to
its Intellectual Property; provided that, no settlement shall be entered into by
the Prosecuting Party without the written consent of the other Party if such
settlement would materially affect the other Party’s interests. Each Party shall



10508642_1






32




--------------------------------------------------------------------------------



CONFIDENTIAL




reasonably cooperate with the other Party in such effort, including being joined
as a party to an action related to jointly owned Patents if necessary, with the
reasonable out of pocket expenses of such joining Party to be paid by the other
Party.

     7.2.3 In addition, each Party shall have the right to join in any action
against an infringer brought in accordance with this Article 7 if necessary in
order to assert the damages incurred by such Party as a result of the alleged
infringement; provided that: (i) the foregoing shall not limit or restrict in
any way the rights of the Party controlling such action as determined in
accordance with this Article 7 from exercising such control in its discretion;
(ii) in the event one Party joins the other Party in the defense of an
infringement action, such Party may elect to participate in up to fifty percent
(50%) of the total out-of-pocket cost and expense of such action and
consequently share to the same proportion in any award. In the event that
CombinatoRx decides not to join Fovea by way of participating in paying for
out-of-pocket costs and expenses, any recovery by Fovea (after reimbursement of
its out-of-pocket costs and expenses), which is intended as a reimbursement for
sales lost as a result of such infringement shall be treated as Net Sales for
purposes of this Agreement.

     7.2.4 The costs and expenses (including attorneys’ fees) of any action
against an infringement brought in accordance with this Section shall be borne
by the Party controlling the infringement action, except for actions relating to
Fovea Collaboration Combination IP in the Shared Territory, which costs and
expenses shall be shared equally by the Parties, unless stated otherwise in this
Article 7.

     7.3 Updating Each Party shall keep the other reasonably informed of
developments in any action or proceeding relating to the potential infringement
of the claims of a Patent relating to the Licensed Combinations, or Licensed
Products, or Collaboration Combinations, or Collaboration Products including, to
the extent permissible by law, the state of any settlement negotiations and the
terms of any offer related thereto.

7.4      Defense and Settlement of Third Party Claims     7.4.1 If a Third Party
asserts that IP Protection Right owned by it is infringed by  

the importation, manufacture, use or sale of any Licensed Combinations, or
Licensed Products, or Collaboration Combinations, or Collaboration Products, or
if either Party learns of a claim or assertion that the development,
manufacture, use, marketing, promotion, importation, exportation, offer for
sale, sale or distribution of the Licensed Combinations, or Licensed Products,
or Collaboration Combinations, or Collaboration Products infringes or otherwise
violates the intellectual property rights of any Third Party, then such Party
(hereinafter the “Defending Party”) will promptly notify the other Party in
writing. The Defending Party shall have the sole right, but not the obligation,
to control defense of actions; and if the Defending Party does not assume
control of such defense, then the other Party shall have the right to control
such defense at its own expense. In any event, the Party not controlling such
defense will have the right to be represented in any such action at its own
expense. The Party controlling such defense shall keep the other Party advised
of the status of such action and shall consider recommendations made by the
other Party in respect thereto. The Party not controlling such defense will
assist and cooperate in any such infringement litigation at the defending
Party’s reasonable request. If the Party controlling such defense is not the
Party against whom such



10508642_1






33




--------------------------------------------------------------------------------



CONFIDENTIAL




action was originally brought, then the Party controlling such defense will not
agree to the settlement of any such action without the prior written consent of
the other Party.

     7.4.2 If Fovea conducts the defense, Fovea will use Commercially Reasonable
Efforts to determine how and whether to defend against such charge of
infringement.

     7.4.3 During the period in which such litigation is pending and following
the resolution thereof, the Defending Party shall bear all other costs incurred
in connection therewith (including litigation costs, attorneys fees, costs of
settlement) including damage awards and any other payment resulting therefrom in
the event Fovea is barred as a result of such litigation from further sales in
the country concerned.

     7.4.4 Such application and deduction shall not apply to infringement caused
by Fovea’s or its Affiliates’ use of their respective name, trade name, logo or
the Patents or knowhow owned or otherwise controlled by Fovea.



ARTICLE 8
Confidentiality and Non-Disclosure




8.1      General Obligations.     8.1.1 In this Agreement, “Confidential
Information” shall, subject to  

Section 8.3, mean any and all data, results, know-how, plans, business
information and other Information, whether oral or in writing or in any other
form, disclosed before, on or after the Original Agreement Effective Date by one
Party to the other Party, including the terms of this Agreement. For the
avoidance of doubt, the Fovea Background Technology and reports delivered by
Fovea to CombinatoRx hereunder are hereby deemed to constitute Confidential
Information of Fovea, CombinatoRx Background Technology and reports delivered by
CombinatoRx to Fovea hereunder are hereby deemed to constitute Confidential
Information of CombinatoRx. At all times during the term of this Agreement and
for a period of ten (10) years following termination or expiration hereof, each
Party (the “Receiving Party”) shall, and shall cause its officers, directors,
employees, agents and Affiliates and shall require its Sublicensees to, keep
confidential and not publish or otherwise disclose and not use, directly or
indirectly, for any purpose, any Confidential Information provided to it by the
other Party (the “Disclosing Party”), except to the extent such disclosure or
use is expressly permitted by the terms of this Agreement or is reasonably
necessary for the performance of this Agreement. The Receiving Party understands
and agrees that it will not, for itself or in conjunction with others, directly
or indirectly, test, modify, manipulate, research, create a derivative
including, but not limited to performing activities to understand structural
activity relationships, mechanism activity relationships or mechanism of action
of particular compounds, reverse engineer, replicate the Confidential
Information, or otherwise work with or manipulate the Confidential Information
in an effort to understand the Disclosing Party’s proprietary technology or
learn information not explicitly stated in the Confidential Information.



  8.2 Permitted Disclosures.






10508642_1






34




--------------------------------------------------------------------------------



CONFIDENTIAL




8.2.1 Each Party may disclose Confidential Information to the extent that such



disclosure is:




(a) made in response to a valid order of a court of competent jurisdiction or
other competent authority; provided, however, that the Receiving Party has first
given notice to the Disclosing Party and given the Disclosing Party a reasonable
opportunity to quash any such order or obtain a protective order requiring that
the Confidential Information and documents that are the subject of such order be
held in confidence by such court or authority or, if disclosed, be used only for
the purpose for which the order was issued; and provided further that if such
order is not quashed or a protective order is not obtained, the Confidential
Information disclosed in response to such court or governmental order shall be
limited to that information that is legally required to be disclosed in response
to such court or governmental order;

(b) made by the Receiving Party to a Regulatory Authority as may be necessary or
useful in connection with any filing, application or request for a Regulatory
Approval; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available;

(c) made by the Receiving Party to a patent authority as may be necessary or
useful for purposes of obtaining or enforcing a Patent (consistent with the
terms and conditions of Articles 6 and 7); provided, however, that reasonable
measures shall be taken to assure confidential treatment of such information, to
the extent such protection is available;

(d) otherwise required by law; provided, however, that the Receiving Party shall
(i) provide the Disclosing Party with reasonable advance notice of and an
opportunity to comment on any such required disclosure to the extent
practicable, (ii) if requested by the Disclosing Party, seek confidential
treatment with respect to any such disclosure to the extent reasonably available
in accordance with applicable law, and (iii) use good faith efforts to consider
the comments of the Disclosing Party in any such disclosure or request for
confidential treatment; or

(e) made by either Party or its Affiliates to Third Parties under obligations of
confidentiality as may be necessary or useful in connection with commercial
activities of such Party.

8.3      Exclusions.     8.3.1 Notwithstanding the foregoing, Confidential
Information shall not include  



any information that:






10508642_1






35




--------------------------------------------------------------------------------



CONFIDENTIAL




(a)      is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the Receiving Party;   (b)      can be demonstrated by
documentation or other competent proof to have been in the Receiving Party’s or
its Affiliates’ possession prior to disclosure by the Disclosing Party;   (c)   
  is subsequently received by the Receiving Party or its Affiliates without any
obligations from a Third Party who is not bound by any obligation of
confidentiality with respect to said information;   (d)      is generally made
available to Third Parties by the Disclosing Party without restriction on
disclosure; or   (e)      is independently developed by or for the Receiving
Party or its Affiliates without reference to the Disclosing Party’s Confidential
Information.  

     8.3.2 Specific aspects or details of Confidential Information shall not be
deemed to be within the public domain or in the possession of the Receiving
Party merely because the Confidential Information is embraced by more general
information in the public domain or in the possession of the Receiving Party.
Further, any combination of Confidential Information shall not be considered in
the public domain or in the possession of the Receiving Party merely because
individual elements of such Confidential Information are in the public domain or
in the possession of the Receiving Party unless the combination and its
principles are in the public domain or in the possession of the Receiving Party.

     8.4 Scientific Publications and Presentations. The Parties acknowledge that
scientific publications must be strictly monitored to prevent any adverse effect
from premature publication of Research Results. Subject to Section 8.2.1, a
Party shall not publish, present or otherwise disclose any material related to
the combinations in the Licensed Combination Field or Collaboration Combination
Field without the prior written consent of the other Party.

Notwithstanding the foregoing, CombinatoRx and Fovea may publish Subsequent
CombinatoRx Collaboration Combination IP and Subsequent Fovea Collaboration
Combination IP, respectively, without the consent of the other Party.

     8.5 Press Release. The Parties shall agree upon the content of a press
release promptly upon execution and delivery of this Agreement, the release of
which the Parties will coordinate in order to accomplish the same promptly upon
execution and delivery of this Agreement. Except to the extent already disclosed
in a press release or other public communication or as permitted by this
Agreement, no public announcement concerning this Agreement, its subject matter
or the transactions described herein shall be made, either directly or
indirectly, by CombinatoRx or Fovea or their respective Affiliates, except as
may be legally required by applicable laws, regulations, judicial order, or
required by stock exchange or quotation system rule without first obtaining the
approval of the other Party and agreement upon the nature, text, and timing of
such announcement, which approval and agreement shall not be unreasonably
withheld or delayed. The Party desiring to make any such voluntary public



10508642_1






36




--------------------------------------------------------------------------------



CONFIDENTIAL




announcement shall provide the other Party with a written copy of the proposed
announcement in reasonably sufficient time prior to public release to allow such
other Party to comment upon such announcement, prior to public release. In the
case of press releases or other public communications required to be made by
Applicable Law or by stock exchange or quotation system rule, to be made, the
Party making such press release or public announcement shall provide to the
other Party a copy of the proposed press release or public announcement in
written or electronic form upon such advance notice as is practicable under the
circumstances for the purpose of allowing the notified Party to review and
comment upon such press release or public announcement. Under such
circumstances, the releasing Party shall not be obligated to delay making any
such press release or public communication beyond the time when the same is
required to be made in order to facilitate review and comment by the receiving
Party.

8.6      Use of Name.     8.6.1 Neither Party shall mention or otherwise use the
name, insignia, symbol,  

trademark, trade name or logotype of the other Party or its Affiliates in any
publication, press release, promotional material or other form of publicity
without the prior written consent of the other Party (which shall not be
unreasonably withheld or delayed), except for those uses for which consent has
previously been obtained. Promptly following the execution of this Agreement,
the Parties shall agree on the terms of a press release announcing this
transaction, and each Party may thereafter make any additional announcement
regarding this Agreement that contains information consistent with such press
release. The restrictions imposed by this Section 8.6.1 shall not prohibit
either Party from making any disclosure identifying the other Party that is
required by Applicable Law or the requirements of a national securities exchange
or another similar regulatory body, provided that any such disclosure shall be
governed by this Article 8. Further, the restrictions imposed on each Party
under this Section 8.6.1 are not intended, and shall not be construed, to
prohibit a Party from identifying the other Party in its internal and external
business communications, press releases and websites, provided that any
Confidential Information in such communications remains subject to this Article
8.

     8.6.2 Notwithstanding the foregoing, a Party and its Affiliates and
Sublicensees shall have the right to use the name of the other Party and its
Affiliates to the extent necessary or useful in connection with the Exploitation
of the Collaboration Products and Licensed Products as contemplated by this
Agreement, including subcontracting and sublicensing transactions in connection
therewith. However, the name “CombinatoRx” shall appear on the packaging of any
Collaboration Product and Licensed Product to CombinatoRx’s reasonable
satisfaction.



ARTICLE 9
Representations, Warranties and Covenants




     9.1 Representations and Warranties By CombinatoRx. CombinatoRx represents,
warrants to Fovea as of the Original Agreement Effective Date as follows:

     9.1.1 CombinatoRx is duly organized, validly existing and in good standing
under the laws of the State of Delaware, with full corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.



10508642_1






37




--------------------------------------------------------------------------------



CONFIDENTIAL




     9.1.2 This Agreement has been duly executed and delivered by CombinatoRx
and constitutes the valid and binding obligation of CombinatoRx, enforceable
against CombinatoRx in accordance with its terms, subject to bankruptcy,
insolvency or similar laws of general application affecting the rights of
creditors, and subject to equitable principles limiting rights to specific
performance or other equitable remedies. The execution, delivery and performance
of this Agreement have been duly authorized by all necessary action on the part
of CombinatoRx, its officers and directors on behalf of CombinatoRx and no other
corporate proceedings on the part of CombinatoRx are necessary to authorize such
execution, delivery and performance.

     9.1.3 Execution of this Agreement and consummation of the transactions
contemplated hereby and thereby will not: (i) result in the violation of or
conflict with any of the terms and provisions of the articles of incorporation
or by-laws of CombinatoRx; (ii) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, modification, cancellation or
acceleration or loss of material benefits) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, contract, agreement,
permit, license, lease, purchase order, sales order, arrangement or other
commitment or obligation to which CombinatoRx is a Party; or (iii) violate any
order, writ, injunction, decree, statute, treaty, rule or regulation applicable
to CombinatoRx, except such violations, breaches or defaults with respect to
clauses (ii) and (iii) above which would not have a material adverse effect,
either alone or in the aggregate.

     9.1.4 CombinatoRx has not been debarred and is not subject to debarment
pursuant to Section 306 of the United States Federal Food, Drug, and Cosmetic
Act or any foreign equivalent in the European Union.

     9.1.5 CombinatoRx is the sole and exclusive owner of the entire right,
title and interest in the Licensed Patents and to its Knowledge the Licensed
Information, and is entitled to grant the licenses herein. No claim has been
made to CombinatoRx of ownership by any Third Party of any right or interest in
or to the Licensed Patents and/or Licensed Information. The granting of the
licenses to Fovea hereunder does not violate any right known to CombinatoRx of
any Third Party and, and to its Knowledge, CombinatoRx has obtained all
necessary consents from Third Parties in order to allow it to enter into its
obligations under this Agreement.

     9.1.6 The Licensed Patents have been filed and maintained properly and
correctly and all applicable fees have been paid on or before the due date for
payment.

     9.1.7 To the Knowledge of CombinatoRx and its Affiliates, the conception,
development and reduction to practice of the Licensed Patents and Licensed
Information have not constituted or involved the misappropriation of trade
secrets or other rights or property of any Person.

     9.1.8 To the Knowledge of CombinatoRx and its Affiliates, there is no
claim, litigation, action, suit, proceeding investigation, arbitration
proceedings or other proceedings pending or, to the Knowledge of CombinatoRx and
its Affiliates, threatened affecting, in whole or in part, the Licensed Patents
or Licensed Information at law, in equity or otherwise, in, before, or by, any
court, arbitration tribunal, or governmental authority, and there is not
currently



10508642_1






38




--------------------------------------------------------------------------------



CONFIDENTIAL




outstanding any unsatisfied judgment or outstanding order, injunction, decree,
stipulation or award (whether rendered by a court, an administrative agency or
by an arbitrator) domestic or foreign, or arbitrator relating, in whole or in
part, against any of the Licensed Patents or the Licensed Information.

     9.1.9 CombinatoRx shall obtain from each of its Affiliates, licensors (if
applicable), employees and agents rights to any and all Information that relate
to the Collaboration Combinations, Licensed Combinations, Collaboration Products
or Licensed Products, such that Fovea shall, by virtue of this Agreement,
receive from CombinatoRx, without payments beyond those required by Article 5,
the licenses and other rights granted to Fovea hereunder.

     9.2 Representations and Warranties By Fovea. Fovea represents and warrants
to CombinatoRx as of the Original Agreement Effective Date as follows:

     9.2.1 Fovea is duly organized, validly existing and in good standing under
the laws of the France with full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.

     9.2.2 This Agreement has been duly executed and delivered by Fovea and
constitutes the valid and binding obligation of Fovea, enforceable against Fovea
in accordance with its terms, subject to bankruptcy, insolvency or similar laws
of general application affecting the rights of creditors, and subject to
equitable principles limiting rights to specific performance or other equitable
remedies. The execution, delivery and performance of this Agreement have been
duly authorized by all necessary action on the part of Fovea, its officers and
directors on behalf of Fovea and no other corporate proceedings on the part of
Fovea are necessary to authorize such execution, delivery and performance.

     9.2.3 Execution of this Agreement and consummation of the transactions
contemplated hereby and thereby will not: (i) result in the violation of or
conflict with any of the terms and provisions of the articles of incorporation
or by-laws of Fovea; (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, modification, cancellation or acceleration or loss of
material benefits) under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, contract, agreement, permit, license, lease,
purchase order, sales order, arrangement or other commitment or obligation to
which Fovea is a Party; or (iii) violate any order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to Fovea, except such violations,
breaches or defaults with respect to clauses (ii) and (iii) above which would
not have a material adverse effect, either alone or in the aggregate.

     9.2.4 Fovea has not been debarred and is not subject to debarment pursuant
to Section 306 of the United States Federal Food, Drug, and Cosmetic Act or any
foreign equivalent in the European Union.

     9.2.5 Fovea shall obtain from each of its Affiliates, licensors (if
applicable), employees and agents rights to any and all Information that relate
to the Collaboration Combinations, Licensed Combinations, Collaboration
Products, or Licensed Products, such that



10508642_1






39




--------------------------------------------------------------------------------



CONFIDENTIAL




CombinatoRx shall, by virtue of this Agreement, receive from Fovea, without any
payment, the licenses and other rights granted to CombinatoRx hereunder.

     9.3 Covenants by CombinatoRx. CombinatoRx hereby covenants to Fovea that
(i) it will not enter into any agreement, whether written or oral, inconsistent
with the rights and licenses granted hereunder, and (ii) to its Knowledge it
will not use in any capacity, in connection with the services to be performed
under this Agreement, any Person who has been debarred pursuant to Section 306
of the United States Federal Food, Drug, and Cosmetic Act, or who is the subject
of a conviction described in such section. CombinatoRx agrees to inform Fovea in
writing promptly if it or any Person who is performing services hereunder is
debarred or is the subject of a conviction described in Section 306, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of CombinatoRx’s or its Affiliates’ Knowledge, is
threatened, relating to the debarment or conviction of CombinatoRx or any Person
performing services hereunder.

     9.4 Covenants by Fovea. Fovea hereby covenants to CombinatoRx that (i) it
will not enter into any agreement, whether written or oral, inconsistent with
the rights and licenses granted hereunder, and (ii) to its Knowledge it will not
use in any capacity, in connection with the services to be performed under this
Agreement, any Person who has been debarred pursuant to Section 306 of the
United States Federal Food, Drug, and Cosmetic Act, or who is the subject of a
conviction described in such section. Fovea agrees to inform CombinatoRx in
writing promptly if it or any Person who is performing services hereunder is
debarred or is the subject of a conviction described in Section 306, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to Fovea or its Affiliates’ Knowledge, is threatened, relating to
the debarment or conviction of Fovea or any Person performing services
hereunder.



ARTICLE 10
Indemnity




     10.1 Indemnification of CombinatoRx. In addition to any other remedy
available to CombinatoRx, Fovea shall indemnify, defend and hold harmless
CombinatoRx, its Affiliates, Sublicensees and its and their respective former
and current directors, officers and employees in full and on demand, from and
against any and all Losses to the extent resulting from or arising out of or in
connection with any claims made or suits brought by a Third Party (collectively,
“Third Party Claims”) against CombinatoRx, its Affiliates, Sublicensees or its
or their respective former and current directors, officers or employees that
arise out of or result from:

(a)      negligence or willful misconduct by Fovea or its Affiliates concerning
their participation in the activities described in this Agreement;   (b)     
the breach by Fovea or its Affiliates of any of their material obligations,
covenants, representations or warranties set forth in this Agreement;   (c)     
the Exploitation of a Collaboration Combination or Licensed Combination or
Collaboration Product or Licensed Product by Fovea or its Affiliates, or any
actual or alleged violation of Applicable Law resulting therefrom  



10508642_1






40




--------------------------------------------------------------------------------



CONFIDENTIAL




(with the exception of Losses based on infringement or misappropriation of
intellectual property rights); or

(d) the use, storage or handling by any Third Party of a Collaboration
Combination or Licensed Combination or Collaboration Product or Licensed
Product, the direct or indirect source of which is Fovea or its Affiliates;

provided that the foregoing indemnification shall not apply to any Loss to the
extent such Loss is caused by the breach of this Agreement or the negligence or
willful misconduct of CombinatoRx or its Affiliates and their current or former
employees, officers and directors or is otherwise subject to an obligation by
CombinatoRx to indemnify Fovea or its Affiliates under Section 10.2.

     10.2 Indemnification of Fovea. In addition to any other remedy available to
Fovea, CombinatoRx shall indemnify, defend and hold harmless Fovea, its
Affiliates, and Sublicensees and its and their respective former and current
directors, officers and employees in full and on demand, from and against any
and all Losses to the extent resulting from or arising out of or in connection
with any Third Party Claims against Fovea, its Affiliates, Sublicensees or its
or their respective former or current directors, officers or employees that
arise out of or result from:

(a) negligence or willful misconduct by CombinatoRx or its Affiliates concerning
their activities described in this Agreement;

(b) the breach by CombinatoRx of any of its material obligations, covenants,
representations or warranties set forth in this Agreement;

(c) the Exploitation of a Collaboration Combination or Licensed Combination or
Collaboration Product or Licensed Product by CombinatoRx or its Affiliates, or
any actual or alleged violation of Applicable Law resulting therefrom (with the
exception of Losses based on infringement or misappropriation of intellectual
property rights); or

(d) the use, storage or handling by any Third Party of a Collaboration
Combination or Licensed Combination or Collaboration Product or Licensed
Product, the direct or indirect source of which is CombinatoRx or its
Affiliates;

provided that the foregoing indemnification shall not apply to any Loss to the
extent such Loss is caused by the breach of this Agreement or the negligence or
willful misconduct of Fovea or its Affiliates and their current or former
employees, officers and directors or is otherwise subject to an obligation by
Fovea to indemnify CombinatoRx or its Affiliates under Section 10.1.



10508642_1






41




--------------------------------------------------------------------------------



CONFIDENTIAL




     10.3 Notice of Claim. An Indemnified Party shall give the Indemnifying
Party prompt written notice of any Loss or discovery of fact upon which such
Indemnified Party intends to base a request for indemnification under Section
10.1 or 10.2 (an “Indemnification Claim Notice”). In no event shall the
Indemnifying Party be liable for any Loss that results from any delay in
providing the Indemnification Claim Notice. Each Indemnification Claim Notice
shall contain a description of the claim and the nature and amount of the Loss
claimed (to the extent that the nature and amount of such Loss is known at such
time). The Indemnified Party shall furnish promptly to the Indemnifying Party
copies of all papers and official documents received in respect of any such
Loss. For the avoidance of doubt, all indemnification claims in respect of a
Party, its Affiliates or their respective current or former directors, officers,
employees and agents (each, an “Indemnitee”) shall be made solely by such Party
to this Agreement.

     10.4 Indemnification Procedures. The obligations of an Indemnifying Party
under this Article 10 shall be governed by and contingent upon the following:

     10.4.1 Assumption of Defense. At its option, the Indemnifying Party may
assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within fourteen (14) days after the Indemnifying Party’s
receipt of an Indemnification Claim Notice. The assumption of the defense of a
Third Party Claim by the Indemnifying Party shall not be construed as an
acknowledgement that the Indemnifying Party is liable to indemnify any
Indemnitee in respect of the Third Party Claim, nor shall it constitute a waiver
by the Indemnifying Party of any defenses it may assert against any Indemnified
Party’s claim for indemnification.

     10.4.2 Control of Defense. Upon the assumption of the defense of a Third
Party Claim by the Indemnifying Party:

(a)      the Indemnifying Party may appoint as lead counsel in the defense of
the Third Party Claim any legal counsel selected by the Indemnifying Party,
which shall be reasonably acceptable to the Indemnified Party, and   (b)     
the Indemnifying Party shall not be liable to the Indemnified Party for any
legal expenses subsequently incurred by such Indemnified Party or any Indemnitee
in connection with the analysis, defense or settlement of the Third Party Claim,
except as expressly provided in Section 10.4.3. In the event that it is
ultimately determined that the Indemnifying Party is not obligated to indemnify,
defend or hold harmless an Indemnitee from and against the Third Party Claim,
the Indemnified Party shall reimburse the Indemnifying Party for any and all
costs and expenses (including lawyers’ fees and costs of suit) and any Loss
incurred by the Indemnifying Party in its defense of the Third Party Claim with
respect to such Indemnified Party or Indemnitee.  

     10.4.3 Right to Participate in Defense. Without limiting Section 10.4, any
Indemnitee shall be entitled to participate in, but not control, the defense of
a Third Party Claim and to retain counsel of its choice for such purpose;
provided, however, that such retention shall be at the Indemnitee’s own expense
unless, (a) the Indemnifying Party has failed to assume the



10508642_1






42




--------------------------------------------------------------------------------



CONFIDENTIAL




defense and retain counsel in accordance with Section 10.4.1 (in which case the
Indemnified Party shall control the defense), or (b) the interests of the
Indemnitee and the Indemnifying Party with respect to such Third Party Claim are
sufficiently adverse to prohibit the representation by the same counsel of both
Parties under Applicable Law, ethical rules or equitable principles.

     10.4.4 Settlement. With respect to Losses in connection with Third Party
Claims, where the Indemnifying Party has assumed the defense of a Third Party
Claim in accordance with Section 10.4.1, (i) the Indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Losses, provided that it obtains the prior written
consent of the Indemnified Party which consent shall not be unreasonably
withheld or delayed and (ii) no Indemnified Party or Indemnitee shall admit any
liability with respect to, or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed.

     10.4.5 Cooperation. If the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other Indemnitee to, cooperate in the defense or prosecution thereof and
shall furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours by the Indemnifying Party to, and
reasonable retention by the Indemnified Party of, records and information that
are reasonably relevant to such Third Party Claim, and making the Indemnified
Party, the Indemnitees and its and their employees and agents available on a
mutually convenient basis to provide additional information and explanation of
any records or information provided, and the Indemnifying Party shall reimburse
the Indemnified Party for all of its related reasonable out-of-pocket expenses.

     10.4.6 Expenses. Except as expressly provided above, the reasonable and
verifiable costs and expenses, including fees and disbursements of counsel,
incurred by the Indemnified Party in connection with any claim shall be
reimbursed on a Calendar Quarter basis by the Indemnifying Party, without
prejudice to the Indemnifying Party’s right to contest the Indemnified Party’s
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify the Indemnified Party.

     10.5 Limitation of Liability. Neither Party shall be liable to the other
for consequential, indirect or punitive damages. For the avoidance of doubt, no
Party can recover from the other Party more than once for a single cause of
action under an indemnity granted by an indemnifying Party pursuant to this
Agreement. The foregoing sentence shall not be construed to preclude recovery in
respect of multiple claims arising from a single event or series of events.
Neither Party shall have liability with respect to any breach of any of such
Party’s representations and warranties under this Agreement for any individual
item where the Loss relating thereto is less than ten thousand Dollars ($10,000)
but when a Loss exceeds such amount then the liable Party shall be liable for
the entire amount of the Losses. Each Party shall take and shall cause its
Affiliates to take all reasonable steps to mitigate any Loss upon becoming aware
of any event which would reasonably be expected to, or does, give rise thereto,
including incurring costs only to the minimum extent necessary to remedy a
breach that gives rise to the Loss. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER



10508642_1






43




--------------------------------------------------------------------------------



CONFIDENTIAL




EXPRESS OR IMPLIED, AND FURTHER DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF ANY ITEM LICENSED TO
THE OTHER PARTY PURSUANT TO THIS AGREEMENT.



ARTICLE 11
Term and Termination




     11.1 Term. This Agreement shall become effective on the Effective Date and
shall continue in full force and effect, unless earlier terminated in accordance
with this Article 11, for as long as Fovea is pursuing pre-clinical research or
clinical development of one or more Collaboration Combinations or Licensed
Combinations or commercializing products for which royalties are owed to
CombinatoRx pursuant to Article 5 (the “Term”).

     11.2 Termination for Material Breach. In the event that either Party (the
“Breaching Party”) materially defaults in the performance of any of its material
obligations under this Agreement relating to a particular Collaboration
Combination or Licensed Combination, other than the obligations set forth in
Sections 3.3 or 4.1 hereof and other than a default described in Section 11.4,
in addition to any other right and remedy the other Party (the “Complaining
Party”) may have, the Complaining Party may terminate this Agreement solely with
respect to such Collaboration Combination or Licensed Combination by thirty (30)
days prior written notice (the “Notice Period”) to the Breaching Party,
specifying the breach and its claim of right to terminate, provided always that
the termination shall not become effective at the end of the Notice Period if
the Breaching Party cures the breach complained about during the Notice Period
(or, if such default cannot be cured within such thirty (30) day period, if the
Breaching Party commences actions to cure such default within the Notice Period
and thereafter diligently continues such actions). If either Party initiates a
dispute resolution procedure as permitted under this Agreement within thirty
(30) days following the end of the Notice Period to resolve the dispute for
which termination is being sought and is diligently pursuing such procedure,
including any litigation following therefrom, the termination shall become
effective only if and when allowed through such dispute resolution procedure
finally resolved. This Section 11.2 defines exclusively the Parties’ right to
terminate in case of any material breach of contract other than a breach of
Section 3.3 or 4.1 hereof. Notwithstanding the foregoing, upon the third
occurrence of a default by Fovea of a material obligation under this Agreement
relating to a Collaboration Combination which default is not cured within the
30-day period described above, CombinatoRx may immediately terminate all grants
to Fovea of Intellectual Property and any other licenses relating to all
Licensed Combinations.

11.3      Termination for Material Breach of Diligence Obligations.     (a) In
the event that Fovea defaults in the performance of any of its  

obligations with respect to a particular Collaboration Combination or Licensed
Combination under Section 3.3.1(i), 3.3.1(ii), 3.3.1(iii), 3.3.2(i), 3.3.2(ii),
3.3.2(iii), 3.3.3(i), 3.3.3(ii), 4.1.1(i), 4.1.1(ii) or 4.1.1(iii), CombinatoRx
may, following the applicable periods described in Sections 3.3.6(a) or
4.1.4(a), immediately upon notice to Fovea, terminate this Agreement solely with
respect to the type of Collaboration Combination of which such Collaboration
Combination is an example or such Licensed Combination.



10508642_1






44




--------------------------------------------------------------------------------



CONFIDENTIAL




     (b) In the event that Fovea defaults in the performance of any of its
obligations with respect to a particular Collaboration Combination or Licensed
Combination under Section 3.3.1(iv), 3.3.1(v), 3.3.2(iv), 3.3.2(v), 3.3.3(iii),
3.3.3(iv), 3.3.5, 4.1.1(iv), 4.1.1(v) or 4.1.3, CombinatoRx may, immediately
upon notice to Fovea, terminate this Agreement solely with respect to such
Collaboration Combination or Licensed Combination, if Fovea has not commenced
actions to cure such breach within the 60-day period provided in Section
3.3.5(c) or 4.1.4 (c), or does not diligently continue such actions. If Fovea
initiates a dispute resolution procedure as permitted under this Agreement
within thirty (30) days following the delivery of the termination notice by
CombinatoRx as described in this Section 11.3(b) to resolve the dispute for
which termination is being sought and is diligently pursuing such procedure,
including any litigation following therefrom, the termination shall become
effective only if and when allowed through such dispute resolution procedure
finally resolved. This Section 11.3(b) defines exclusively CombinatoRx’s right
to terminate in case of any breach of the provisions of Section 3.3.1(iv),
3.3.1(v), 3.3.2(iv), 3.3.2(v), 3.3.3(iii), 3.3.3(iv) 3.3.5, 4.1.1(iv), 4.1.1(v)
or 4.1.3 hereof. Notwithstanding the other provisions in this Section 11.3, upon
the second occurrence of a default by Fovea of a diligence obligation set forth
in Sections 3.3.1, 3.3.2, 3.3.5, 4.1.1 or 4.1.3 which default is not cured or,
if applicable, for which steps have not been and diligently pursued to rectify
within the 60-day period described above, CombinatoRx may immediately terminate
all grants to Fovea of Intellectual Property and any other licenses relating to
all Licensed Combinations.

     11.4 Termination for Non-Payment. In the event that Fovea fails to pay or
cause to be paid any royalty or other payment relating to a particular
Collaboration Combination or Licensed Combination which has become due to
CombinatoRx under this Agreement, CombinatoRx may terminate this Agreement
solely with respect to such Collaboration Combination or Licensed Combination
within ten (10) days after providing a written request to Fovea to make such
payment or to cause such payment to be made; provided, however, that if any
payment is disputed in good faith by Fovea, then Fovea may delay paying the
disputed portion of such payment by invoking the dispute resolution procedure
set forth in Article 12. If the dispute resolution procedure results in a final
determination that Licensee owes some or all of such disputed amount, Licensee
shall pay such owed amount within ten (10) days of the determination pursuant to
Article 12 as provided therein, together with interest thereon from the date
such amount was due at one and one-half (1.5) times the prime rate in effect at
such determination as announced by Bank of America. In addition to any other
termination rights CombinatoRx may have under this Section, if Fovea fails to
pay CombinatoRx such owed amount within ten (10) days of the final determination
as set forth above, CombinatoRx may terminate this Agreement solely with respect
to the particular Collaboration Combination or Licensed Combination upon ten
(10) days’ written notice to Fovea. Notwithstanding the foregoing, upon the
third occurrence of a default by Fovea of a payment obligation relating to a
Collaboration Combination which default is not cured within the 10-day period
described above, CombinatoRx may immediately termination all grants to Fovea of
Intellectual Property and any other licenses relating to all Licensed
Combinations.

     11.5 Termination Upon Insolvency. Either Party may terminate this
Agreement, if, at any time, the other Party shall file in any court or agency
pursuant to any statute or regulation of any state, country or jurisdiction, a
petition in bankruptcy or insolvency or for reorganization or



10508642_1






45




--------------------------------------------------------------------------------



CONFIDENTIAL




for an arrangement or for the appointment of a receiver or trustee of that Party
or of its assets, or if the other Party proposes a written agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof, or if the other Party shall propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
its creditors.

11.6      Consequences of Termination.     11.6.1 Return of Material;
Termination of Rights.  

     (a) In the event of termination of this Agreement by CombinatoRx with
respect to a particular Collaboration Combination, Collaboration Product,
Licensed Combination or Licensed Product, then, with respect to such
Collaboration Combination, Collaboration Product, Licensed Combination or
Licensed Product: (i) all rights and licenses granted to Fovea under this
Agreement shall terminate, (ii) all rights and licenses granted to CombinatoRx
shall survive, (iii) Fovea shall return all Regulatory Documentation,
CombinatoRx Generated Data, files, records and other materials in its possession
or control containing or comprising CombinatoRx’s Information or Confidential
Information; and (iv) Fovea shall assign to CombinatoRx all Intellectual
Property and all Fovea Generated Data.

     (b) In the event of termination of this Agreement by Fovea with respect to
a particular Collaboration Combination or Licensed Combination, then, with
respect to such Collaboration Combination or Licensed Combination: (i) all
rights and licenses granted to CombinatoRx under this Agreement shall terminate;
provided that, Fovea shall assume all sublicenses of rights granted to
CombinatoRx hereunder, which sublicenses have been granted by CombinatoRx prior
to such termination, in accordance with the terms of any such sublicenses, (ii)
all rights and licenses granted to Fovea, and Fovea’s obligations under Sections
5.2 and 5.3, shall survive, and (iii) CombinatoRx shall assign to Fovea its
right, title and interest in all Fovea Collaboration Combination IP in Europe
related to such Collaboration Combination; provided that, Fovea shall assume all
licenses to such Fovea Collaboration Combination IP granted by CombinatoRx prior
to such assignment in accordance with the terms of any such licenses. Fovea
shall not be obligated to return any Regulatory Documentation, CombinatoRx
Generated Data, files, records and other materials in its possession or control
containing or comprising CombinatoRx’s Information or Confidential Information.

     11.6.2 Work-in-Progress. Upon termination of this Agreement in its entirety
or with respect to one or more countries, Fovea is entitled during the following
one hundred and eighty (180) days, to finish any work-in-progress and to sell
any inventory of the product that remains on hand as of the date of the
termination, so long as Fovea pays CombinatoRx the royalties applicable to said
subsequent sales in accordance with the terms and conditions set forth in
Section 5.3.

     11.6.3 Survival of Sublicense Rights If this Agreement terminates for any
reason, any Sublicensee shall, from the effective date of such termination,
automatically become a direct licensee of CombinatoRx with respect to the rights
originally sublicensed to the Sublicensee by Fovea, and CombinatoRx agrees that
it shall confirm the foregoing in writing at the request and



10508642_1






46




--------------------------------------------------------------------------------



CONFIDENTIAL




for the benefit of the Sublicensee; provided, however, that such Sublicensee is
not in breach of its sublicense agreement (or cures any such breach within sixty
(30) days of the termination of this Agreement) and such Sublicensee agrees to
comply with all of the terms of this Agreement to the extent applicable from the
rights originally sublicensed to it by Fovea, and provided further that
CombinatoRx shall not be bound by any duties or obligations contained in the
sublicenses that extend beyond the duties and obligations assumed by CombinatoRx
in this Agreement.

     11.6.4 Remedies. Early termination of this Agreement, other than pursuant
to Section 11.3, by a Party shall in no way affect or limit such Party’s right
to claim against the other Party for any damages arising out of the breach of
this Agreement.

     11.7 Accrued Rights; Surviving Obligations. The termination of this
Agreement shall not relieve the Parties from performing any obligations accrued
prior to the date this Agreement terminates. All provisions of this Agreement
which by their terms are intended to survive shall survive as the context
requires.



ARTICLE 12
Dispute Resolution




     12.1 Negotiation of Parties. In the event of any dispute, claim or
controversy arising out of, relating to or in any way connected to the
interpretation of any provision of this Agreement, the performance of either
Party under this Agreement or any other matter under this Agreement, including
any action in tort, contract or otherwise, at equity or law (a “Dispute”),
either Party may at any time provide the other Party written notice specifying
the terms of such Dispute in reasonable detail. As soon as practicable after
receipt of such notice, the Heads of both Fovea and CombinatoRx shall meet at a
mutually agreed upon time and location for the purpose of resolving such
Dispute. The Heads shall engage in good faith discussions and/or negotiations
for a period of up to thirty (30) days to resolve the Dispute or negotiate an
interpretation or revision of the applicable portion of this Agreement which is
mutually agreeable to both Parties, without the necessity of formal procedures
relating thereto. During the course of such discussion and/or negotiation, the
Parties shall reasonably cooperate and provide information that is not
materially confidential in order so that each of the Heads may be fully informed
with respect to the issues in the Dispute.

     12.2 Resolution by an Expert. In the event that any non-business type
Dispute (including, but not limited to, those relating to development,
preclinical, regulatory, formulation, or intellectual property) is not resolved
by the Heads pursuant to Section 12.1, then the Dispute shall be referred to an
independent expert appointed by agreement of the Parties. The independent
expert’s decision shall be final and binding and its costs shall be borne as
directed by the independent expert. Each party shall cooperate in good faith
with the expert. In the event that the Parties are unable to agree as to whether
a particular dispute is governed by this Section 12.2, then this Section 12.2.
shall be utilized to resolve such dispute.

     12.3 Arbitration. In the event any business-related Dispute is not resolved
by the Heads pursuant to Section 12.1, then the Parties shall resolve such
Dispute by final and binding arbitration. Whenever a Party decides to institute
arbitration proceedings, it shall give written



10508642_1






47




--------------------------------------------------------------------------------



CONFIDENTIAL




notice to that effect to the other Party. Arbitration shall be held in New York,
New York, USA, according to the then-current commercial arbitration rules of the
American Arbitration Association (“AAA”), except to the extent such rules are
inconsistent with this Article 12. The arbitration will be conducted by a panel
of three (3) arbitrators appointed in accordance with AAA rules; provided that
each Party shall within thirty (30) days after the institution of the
arbitration proceedings appoint one arbitrator each, and such arbitrators shall
select, if available, a third arbitrator within thirty (30) days thereafter. If
the two first arbitrators are unable to select a third arbitrator within such
period, the third arbitrator shall be appointed in accordance with AAA rules.
Any arbitrator chosen hereunder shall have educational training and industry
experience sufficient to demonstrate a reasonable level of relevant scientific,
financial, medical and industry knowledge. Within twenty (20) days of the
selection of all arbitrators, each Party shall submit to the arbitrators a
proposed resolution of the Dispute that is the subject of the arbitration (the
“Proposals”). The arbitrators shall thereafter select one of the Proposals so
submitted as the resolution of the Dispute, but may not alter the terms of
either Proposal and may not resolve the Dispute in a manner other than by
selection of one of the submitted Proposals. If a Party fails to submit a
Proposal in accordance with the terms of this Section , the arbitrators shall
select the Proposal of the other Party as the resolution of the Dispute. All
arbitrators eligible to conduct the arbitration must agree to render their
opinion(s) within thirty (30) days of the final arbitration hearing. No
arbitrator (nor the panel of arbitrators) shall have the power to award punitive
damages under this Agreement regardless of whether any such damages are
contained in a Proposal, and such award is expressly prohibited. The proceedings
and decisions of the arbitrators shall be confidential, final and binding on all
of the Parties. Judgment on the award so rendered may be entered in a court
having jurisdiction thereof. The Parties shall share the costs of arbitration
according to the decision of the arbitrators. Nothing in this Section 12.2 will
preclude either Party from seeking equitable relief in accordance with Section
13.1 or interim or provisional relief from a court of competent jurisdiction,
including a temporary restraining order, preliminary injunction or other interim
equitable relief, concerning a dispute either prior to or during any arbitration
if necessary to protect the interests of such Party or to preserve the status
quo pending the arbitration proceeding. Notwithstanding the foregoing, the
Parties are not required to resolve disputes related to ownership, filing,
prosecution, maintenance, defense or enforcement of Patents pursuant to this
Section 12.2.



ARTICLE 13
Miscellaneous




     13.1 Remedies. The Parties acknowledge and agree that, in the event of a
breach or a threatened breach by either Party of this Agreement for which it
will have no adequate remedy at law, the other Party may suffer irreparable
damage and, accordingly, shall be entitled to seek injunctive and other
equitable remedies to prevent or restrain such breach or threatened breach, in
addition to any other remedy they might have at law or at equity.

     13.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York in force therein without
regard to its conflict of law rules or principles.

     13.3 Trademarks. (a) Fovea shall have the sole right to select Trademarks
for the marketing and sale of Licensed Combinations Products in any country of
the world, and



10508642_1






48




--------------------------------------------------------------------------------



CONFIDENTIAL




Collaboration Products in the Fovea Territory. Fovea shall own such Trademarks
and all rights and goodwill with respect thereto. CombinatoRx shall not, and
shall cause its Affiliates to not, use any trademark that is the same as or
confusingly similar to, misleading or deceptive with respect to or that dilutes
the Trademarks. (b) CombinatoRx shall have the sole right to select Trademarks
for the marketing and sale of the Collaboration Products in the CombinatoRx
Territory. CombinatoRx shall own such Trademarks and all rights and goodwill
with respect thereto. Fovea shall not, and shall cause its Affiliates to not,
use any trademark that is the same as or confusingly similar to, misleading or
deceptive with respect to or that dilutes the Trademarks. (c) The Parties shall
have joint rights to select Trademarks for the marketing and sale of
Collaboration Products in the Shared Territory.

     13.4 Amendment and Waiver. This Agreement may not be modified or amended
except in a writing signed by both Parties. No provision of or right under this
Agreement shall be deemed to have been waived by any act or acquiescence on the
part of any Party, its agents or employees, but only by an instrument in writing
signed by an authorized officer of such Party. No waiver by either Party of any
breach of this Agreement by the other Party shall be effective as to any other
breach, whether of the same or any other term or condition and whether occurring
before or after the date of such waiver.

     13.5 Independent Contractors. Each Party represents that it is acting on
its own behalf as an independent contractor and is not acting as an agent for or
on behalf of the other Party, its Affiliates or any other Third Party (with
respect to this Agreement). This Agreement and the relations hereby established
by and between Fovea and CombinatoRx do not constitute a partnership, joint
venture, agency or contract of employment between them.

     13.6 Assignment. Neither Party may assign its rights or, except as provided
in Sections 2.3 and 2.4, delegate its obligations under this Agreement, whether
by operation of law or otherwise, in whole or in part without the prior written
consent of the other Party, which consent shall not be unreasonably withheld,
except that Fovea shall always have the right, without such consent to perform
any or all of its obligations and exercise any or all of its rights under this
Agreement through any of its Affiliates or Sublicensees, and may assign any or
all of its rights and delegate any or all of its obligations hereunder to any of
its Affiliates. Either Party may assign any or all of its rights and delegate
any or all of its obligations hereunder, subject to Section 11.5 in the case of
an assignment by CombinatoRx, to any successor in interest (whether by merger,
acquisition, asset purchase or otherwise) to all or substantially all of the
business to which this Agreement relates provided that the assigning Party shall
provide written notice to the other within thirty (30) days after such
assignment or delegation.

     13.7 Successors and Assigns. This Agreement shall bind and inure to the
benefit of the Parties and their respective successors and permitted assigns.

     13.8 Notices. All communications hereunder shall be in writing and shall be
sent (a) by prepaid registered or certified mail, return receipt requested, (b)
by overnight express delivery service by a nationally recognized courier, or (c)
via confirmed facsimile or telecopy, followed within five (5) days by a copy
mailed in the preceding manner, addressed to the other party at the address
shown below or at such other address for which such party gives notice
hereunder. Such



10508642_1






49




--------------------------------------------------------------------------------



CONFIDENTIAL




notice will be deemed to have been given when delivered or, if delivery is not
accomplished by some fault of the addressee, when tendered.

If to CombinatoRx:    CombinatoRx, Incorporated      245 First St.     
Sixteenth Floor  Cambridge, MA 02142     Attention: Jason Cole, Esq., Senior
Vice President,      General Counsel               With a copy to:    Ropes &
Gray LLP  One International Place     Boston, MA 02110      Attention: Marc A.
Rubenstein, Esq.               If to Fovea:    Fovea Pharmaceuticals SA      12,
rue Jean-Antoine de Baif      75013 Paris-France      Attention: Chief Executive
Officer               With a copy to:    Cabinet Barny SELARL      52, avenue
des Voges  67000 Strasbourg-France     Attention: Luc Barny Avocat 


     13.9 Severability. In the event any provision of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The Parties agree that they will negotiate in good faith or
will permit a court or arbitrator to replace any provision hereof so held
invalid, illegal or unenforceable with a valid provision which is as similar as
possible in substance to the invalid, illegal or unenforceable provision.

     13.10 Captions. Captions of the Sections and subsections of this Agreement
are for reference purposes only and do not constitute terms or conditions of
this Agreement and shall not limit or affect the terms and conditions hereof,

     13.11 Word Meanings. Words such as herein, hereinafter, hereof and
hereunder refer to this Agreement as a whole and not merely to a Section or
paragraph in which such words appear, unless the context otherwise requires. The
singular shall include the plural, and each masculine, feminine and neuter
reference shall include and refer also to the others, unless the context
otherwise requires.

     13.12 Entire Agreement. This Agreement contains the entire understanding of
the Parties with respect to the transactions and matters contemplated hereby,
including without limitation any licensing of the licensed technology,
supersedes all prior agreements and understandings relating to the subject
matter hereof, and no representations, inducements, promises or agreements
relating to the subject matter hereof, whether oral or otherwise, between



10508642_1






50




--------------------------------------------------------------------------------



CONFIDENTIAL




the Parties not contained herein or incorporated herein by reference shall be of
any force or affect.

     13.13 Rules of Construction. The Parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be presumptively construed against any of them.

     13.14 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures of
the Parties will have the same effect as original signatures. In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.

     13.15 Compliance. The Parties shall comply fully with all applicable laws
and regulations in connection with their respective activities under this
Agreement.

     13.16 Force Majeure. Neither party shall be held responsible for any delay
or failure in performance (with the exception of the payment of money) hereunder
to the extent caused by strikes, embargoes, laws, regulations and governmental
requirements, civil or military authorities, acts of God, earthquake, or by the
public enemy or other causes reasonably beyond such party’s control and without
such party’s fault or negligence; provided that the affected party notifies the
unaffected party as soon as reasonably possible, and resumes performance
hereunder as soon as reasonably possible following cessation of such force
majeure event.

     13.17 Rights in Bankruptcy. All rights and licenses granted by Fovea to
CombinatoRx under or pursuant to this Agreement, including amendments hereto,
are, for all purposes of Section 365(n) of Title 11 of the U.S. Code (“Title
11”), licenses of rights to “intellectual property” as defined in Title 11. In
the event of the commencement of a bankruptcy or insolvency proceeding by or
against Fovea, CombinatoRx shall be entitled to a complete duplicate of (and
complete access to) any such intellectual property and embodiments thereof. If
not already in CombinatoRx’ possession, CombinatoRx shall have the right to
immediate delivery of such intellectual property and embodiments upon written
request.

     13.18 Further Assurances. Each Party shall perform all further acts and
things and execute and deliver such further documents as may be necessary or as
the other Party may reasonably require to implement or give effect to this
Agreement.



10508642_1






51




--------------------------------------------------------------------------------



CONFIDENTIAL




IN WITNESS WHEREOF, each of the Parties hereto has caused its corporate seal to
be affixed and this Agreement to be signed by its authorized representatives as
of the Effective Date.

FOVEA PHARMACEUTICALS, SA    COMBINATORX, INCORPORATED      /s/ Bernard Gilly   
/s/ Alexis Borisy  Signature    Signature  Name:    Bernard Gilly    Name:   
Alexis Borisy    Title:    Chief Executive Officer    Title:    President and
Chief Executive              Officer 




10508642_1






52




--------------------------------------------------------------------------------